Exhibit 10.2
Execution Version
 
 
Published CUSIP Number: 48354VAD4
AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT
Dated as of September 17, 2009
among
KAMAN CORPORATION,
as Borrower,
BANK OF AMERICA, N.A.
and
THE BANK OF NOVA SCOTIA,
as the Co-Administrative Agents for the Lenders,
BANK OF AMERICA, N.A.,
as the Administrator and Collateral Agent,
The Other Lenders Party Hereto,
and
BANC OF AMERICA SECURITIES LLC,
and
THE BANK OF NOVA SCOTIA,
as the Co-Lead Arrangers and Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01. Defined Terms
    1  
1.02. Other Interpretive Provisions
    23  
1.03. Accounting Terms
    24  
1.04. Rounding
    24  
1.05. Exchange Rates; Currency Equivalents
    24  
1.06. [Intentionally Omitted.]
    25  
1.07. Change of Currency
    25  
1.08. Times of Day
    25  
 
       
ARTICLE II. THE LOANS
    25  
 
       
2.01. The Loans
    25  
2.02. Borrowings, Conversions and Continuations of Loans
    26  
2.03. [Intentionally Omitted.]
    27  
2.04. [Intentionally Omitted.]
    27  
2.05. Prepayments
    27  
2.06. [Intentionally Omitted.]
    28  
2.07. Repayment of Loans
    28  
2.08. Interest
    29  
2.09. Fees
    30  
2.10. Computation of Interest and Fees
    30  
2.11. Evidence of Debt
    30  
2.12. Payments Generally; Administrator’s Clawback
    30  
2.13. Sharing of Payments by Lenders
    32  
2.14. [Intentionally Omitted.]
    33  
2.15. Incremental Term Loans
    33  
2.16. Collateral and Guaranties
    34  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    35  
 
       
3.01. Taxes
    35  
3.02. Illegality
    39  
3.03. Inability to Determine Rates
    39  
3.04. Increased Costs; Reserves on Eurocurrency Rate Loans
    40  
3.05. Compensation for Losses
    41  
3.06. Mitigation Obligations; Replacement of Lenders
    42  
3.07. Survival
    42  
 
       
ARTICLE IV. CONDITIONS TO AMENDMENT AND RESTATEMENT
    43  
 
       
4.01. Conditions of Amendment and Restatement
    43  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    46  
 
       
5.01. Due Organization; Good Standing; Qualification
    46  
5.02. Due Authorization; No Conflicts
    46  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
 
       
5.03. Binding Agreements
    46  
5.04. Subsidiaries; Maintenance of Domestic Subsidiary Guarantee
    47  
5.05. No Default
    47  
5.06. Financial Statements
    47  
5.07. No Material Adverse Changes
    47  
5.08. No Material Litigation
    47  
5.09. Environmental Compliance
    47  
5.10. Liens
    48  
5.11. ERISA Compliance
    48  
5.12. Ownership of Properties
    49  
5.13. Taxes
    49  
5.14. Regulations U and X
    49  
5.15. Investment Company Act
    50  
5.16. Accuracy of Information
    50  
5.17. Use of Proceeds
    50  
5.18. Compliance with Laws
    50  
5.19. [Intentionally Omitted.]
    50  
5.20. Governmental Authorization; Other Consents
    50  
5.21. Insurance
    51  
5.22. Intellectual Property; Licenses, Etc.
    51  
5.23. Solvency
    51  
5.24. Collateral Documents
    51  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    51  
 
       
6.01. Financial Statements
    51  
6.02. Securities Regulation Compliance Reports
    52  
6.03. Insurance
    53  
6.04. Conduct of Business
    53  
6.05. Records and Accounts
    54  
6.06. Inspection
    54  
6.07. Domestic Subsidiary Guarantees
    54  
6.08. Further Assurances
    54  
6.09. Payment of Obligations
    55  
6.10. Compliance with Laws
    55  
6.11. Notices
    55  
6.12. Use of Proceeds
    56  
6.13. Covenant to Guarantee Obligations and Give Security
    56  
6.14. Compliance with Environmental Laws
    57  
6.15. Approvals and Authorizations
    57  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    57  
 
       
7.01. Liens
    57  
7.02. Limitation on Indebtedness
    59  
7.03. Contingent Liabilities
    59  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
 
       
7.04. Consolidation or Merger
    59  
7.05. Limitation on Certain Other Fundamental Changes; Amendment to Organization
Documents
    60  
7.06. Sale of Assets
    60  
7.07. Affiliate Transactions
    61  
7.08. Certain Restrictive Agreements
    61  
7.09. Compliance With Environmental Laws
    61  
7.10. Limitation on Investments
    61  
7.11. Limitations on Acquisitions
    62  
7.12. Fiscal Year; Accounting Changes
    62  
7.13. Limitations on Transfers to Foreign Subsidiaries
    62  
7.14. Most Favored Lender
    62  
7.15. Change in Nature of Business
    63  
7.16. Use of Proceeds
    63  
7.17. Prepayments, Etc. of Unsecured Indebtedness
    63  
7.18. Financial Covenants
    63  
7.19. Limitations on Swap Contracts
    64  
7.20. Limitation on Obligations under Secured Hedge Agreements, Secured Cash
Management Agreements and Secured Lines
    64  
 
       
ARTICLE VIII. EVENTS OF DEFAULT; CERTAIN REMEDIES
    64  
 
       
8.01. Events of Default
    64  
8.02. Remedies Upon Event of Default
    66  
8.03. Application of Funds
    66  
 
       
ARTICLE IX. THE CO-ADMINISTRATIVE AGENTS, COLLATERAL AGENT AND THE ADMINISTRATOR
    67  
 
       
9.01. Appointment and Authority
    67  
9.02. Rights as a Lender
    68  
9.03. Exculpatory Provisions
    68  
9.04. Reliance by each Co-Administrative Agent, the Collateral Agent and the
Administrator
    69  
9.05. Delegation of Duties
    69  
9.06. Resignation of Any Co-Administrative Agent, the Collateral Agent or the
Administrator
    70  
9.07. Non-Reliance on Any Co-Administrative Agent, the Collateral Agent the
Administrator and Other Lenders
    71  
9.08. No Other Duties, Etc.
    71  
9.09. Co-Administrative Agents, Collateral Agent and Administrator May File
Proofs of Claim
    71  
9.10. Collateral Matters
    72  
9.11. Guaranty Matters
    72  
9.12. Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Lines
    73  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
 
       
ARTICLE X. MISCELLANEOUS
    73  
 
       
10.01. Amendments, Etc.
    73  
10.02. Notices; Effectiveness; Electronic Communication
    74  
10.03. No Waiver; Cumulative Remedies; Enforcement
    77  
10.04. Expenses; Indemnity; Damage Waiver
    77  
10.05. Payments Set Aside
    79  
10.06. Successors and Assigns
    80  
10.07. Treatment of Certain Information; Confidentiality
    82  
10.08. Right of Setoff
    83  
10.09. Interest Rate Limitation
    84  
10.10. Counterparts; Integration; Effectiveness
    84  
10.11. Survival of Representations and Warranties
    84  
10.12. Severability
    84  
10.13. Replacement of Lenders
    85  
10.14. Governing Law; Jurisdiction; Etc.
    85  
10.15. Waiver of Jury Trial
    86  
10.16. No Advisory or Fiduciary Responsibility
    87  
10.17. Electronic Execution of Assignments and Certain Other Documents
    87  
10.18. USA Patriot Act
    87  
10.19. Judgment Currency
    88  
10.20. No Novation
    88  
10.21. Acknowledgment of Prior Obligations and Continuation Thereof
    89  

 -iv-

 



--------------------------------------------------------------------------------



 



SCHEDULES

         
 
  1.01   Mandatory Cost Formulae
 
  2.01   Loans and Applicable Percentages
 
  5.04   Subsidiaries; Other Equity Investments
 
  5.12(b)   Liens
 
  5.12(c)   Investments
 
  5.22   Intellectual Property Matters
 
  7.17   Existing Indebtedness
 
  10.02   Co-Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

         
 
  A   Form of Loan Notice
 
  B   Form of Note
 
  C   Form of Compliance Certificate
 
  D   Form of Assignment and Assumption
 
  E   Form of Intercreditor Agreement

 -v-

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT
     This AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT (“Agreement”) is
entered into as of September 17, 2009, among KAMAN CORPORATION, a Connecticut
corporation (the “Company” or the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A. (“Bank of America”), and THE BANK OF NOVA SCOTIA (“Scotia
Capital”), as Co-Administrative Agents (individually, together with its
successors and assigns in such capacity, a “Co-Administrative Agent” and
collectively, the “Co-Administrative Agents”) for the Lenders, and BANK OF
AMERICA, as the Administrator for the Lenders (in such capacity, together with
its successors and assigns in such capacity, the “Administrator”) and as
Collateral Agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”).
     WHEREAS, pursuant to that certain Term Loan Credit Agreement (as amended,
supplemented or otherwise modified prior to the Closing Date, the “Original
Credit Agreement”) dated as of October 29, 2008 (the “Original Closing Date”),
among the Borrower, certain of the Lenders, the Co-Administrative Agents and the
Administrator, the Lenders party thereto, subject to the terms and conditions
contained therein, provided term loans to the Borrower;
     WHEREAS, the Borrower has requested, among other things, to amend and
restate the Original Credit Agreement, and the Lenders are willing to amend and
restate the Original Credit Agreement on the terms and conditions set forth
herein;
     NOW, THEREFORE, the Borrower, the Lenders, each Co-Administrative Agent and
the Administrator agree that on the Closing Date the Original Credit Agreement
is hereby amended and restated in its entirety as set forth herein and shall
remain in full force and effect only as set forth herein.
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means any transaction or series of related transactions
consummated on or after the Original Closing Date, by which the Company or any
of its Subsidiaries (a) acquires any ongoing business or all or substantially
all of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise, or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) a
majority of the securities of a corporation, which securities have ordinary
voting power for the election of directors (other than securities having such
power only by reason of the happening of a contingency) or a majority (by
percentage and voting power) of the outstanding partnership interests of a
partnership or membership interests of a limited liability company.
     “Administrative Questionnaire” means an Administrative Questionnaire in
form and substance satisfactory to the Administrator.

 



--------------------------------------------------------------------------------



 



     “Administrator” means Bank of America as the “Administrator” hereunder and
any successor, transferee and assign thereof in such capacity.
     “Administrator Fee Letter” means that letter, dated as of August 26, 2008,
among the Administrator, Banc of America Securities LLC and the Company in
connection with the Original Credit Agreement.
     “Administrator’s Funding Office” means, with respect to any currency, the
Administrator’s address and, as appropriate, account set forth on Schedule 10.02
with respect to such currency, or such other address or account with respect to
such currency as the Administrator may from time to time notify the Company.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this Amended and Restated Term Loan Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.
     “Alternative Currency” means each of Euro, Sterling, Australian Dollar and
each other currency (other than Dollars) that is approved in accordance with
Section 1.06.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrator at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
     “Alternative Currency Sublimit” means the Dollar Equivalent of all Loans
outstanding that are denominated in Alternative Currencies (calculated as of the
date such Loans are made), which sublimit shall decrease on a proportional basis
as a result of any payments of principal of any Loans that are denominated in
Alternative Currencies.
     “Annual Basket Amount” has the meaning specified in Section 7.06(e).
     “Annual Period” has the meaning specified in Section 7.06(e).
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the total outstanding
Loans represented by such Lender’s outstanding Loans at such time. If the Loans
have been repaid, then the Applicable Percentage of each Lender shall be
determined based on the Loans of such Lender most recently in effect, giving
effect to any subsequent assignments.
     “Applicable Rate” means a percentage based upon the highest of the then
applicable credit ratings from S&P with respect to Public Senior Debt (whether
or not any is outstanding) as follows:

-2-



--------------------------------------------------------------------------------



 



Applicable Rate

                  S&P Credit   Applicable Rate for   Applicable Rate for Rating
  Eurocurrency Rate Loans   Base Rate Loans
≥ BBB+
    1.500 %     0.500 %
 
               
≥ BBB
    2.000 %     1.000 %
 
               
≥ BBB-
    2.375 %     1.375 %
 
               
≥ BB+
    2.750 %     1.750 %
 
               
< BB
    3.500 %     2.500 %

     The Applicable Rate shall be adjusted on the Business Day after any
announcement, change, or withdrawal of S&P’s rating of the Company’s Public
Senior Debt; provided, that if at any time the Public Senior Debt of the Company
is not rated by S&P, or if at any time S&P is not in the business of rating debt
securities such as the Company’s Public Senior Debt, then the Company and the
Lenders shall enter into good faith negotiations to establish an alternate basis
for determining the Applicable Rate, either with reference to credit ratings
from an alternative rating agency for the Public Senior Debt or on some other
basis mutually acceptable to the Company and the Lenders; provided further, that
until such an alternate basis for determining the Applicable Rate is
established, the Applicable Rate shall be the Applicable Rate in effect
immediately prior to such occurrence. The Company covenants and agrees with each
of the Co-Administrative Agents and the Lenders to at all times use its best
efforts to cause S&P to issue credit ratings (either publicly or in the form of
letters to the Co-Administrative Agents) for its Public Senior Debt.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrator to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Company and each
Co-Administrative Agent, in substantially the form of Exhibit D or any other
form approved by each Co-Administrative Agent.
     “AUD” or “Australian Dollar” means the lawful currency of Australia.

-3-



--------------------------------------------------------------------------------



 



     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended December 31, 2008,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) BBA LIBOR for a Loan in Dollars for a
one-month Interest Period, plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means all or any portion of any Loan made hereunder that
bears interest based on the Base Rate. All Base Rate Loans shall be denominated
in Dollars.
     “BBA LIBOR” means the British Bankers Association LIBOR Rate, as published
by Reuters (or, where the rate is undeterminable from Reuters, another
commercially available source providing quotations of BBA LIBOR as designated by
the Administrator from time to time) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of the applicable Interest Period.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01(a).
     “Brookhouse Investments” means Investments in an amount not to exceed
$125,000,000 in the aggregate made by the Company or any of its Subsidiaries, in
Kaman UK Holdings Limited or any of its Subsidiaries pursuant to the UK
Acquisition (it being understood that $93,800,000 of such Investments have been
invested prior to the Closing Date and the remaining $31,200,000 of such
Investments may be made after the Closing Date); provided, however, that to the
extent any such Investments are in the form of intercompany loans, such
intercompany loans may be repaid and additional intercompany loans may be made
in an aggregate amount not to exceed the amount of such repayments.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the state where the Administrator’s Funding Office with respect
to Obligations denominated in Dollars is located, (ii) Hartford, Connecticut,
(iii) New York, New York or (iv) Boston, Massachusetts, and:

-4-



--------------------------------------------------------------------------------



 



     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
     “Canadian Dollar” or “CAD” means the lawful currency of Canada.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrator, for the benefit of the Lenders, as collateral for the
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrator (which documents are
hereby consented to by the Lenders).
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United

-5-



--------------------------------------------------------------------------------



 



States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 270 days from the date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 270 days from the date of acquisition
thereof; and
     (d) Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means any Person that is a Lender or an Affiliate of
a Lender and is party to a Cash Management Agreement (or was a Lender or an
Affiliate of a Lender at the time such Person entered into such Cash Management
Agreement) in its capacity as a party to such Cash Management Agreement.
     “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the

-6-



--------------------------------------------------------------------------------



 



Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Co-Administrative Agent” and “Co-Administrative Agents” shall have the
respective meanings ascribed to such terms in the introductory paragraph hereto.
     “Code” means the Internal Revenue Code of 1986 and all rules and
regulations promulgated pursuant thereto, as the same may from time to time be
supplemented or amended.
     “Co-Lead Arrangers” means Banc of America Securities LLC and Scotia
Capital, in their respective capacities as co-lead arrangers and co-book
managers.
     “Co-Lead Arrangers Fee Letter” means that letter dated as of August 26,
2008 between the Co-Administrative Agents, Banc of America Securities LLC, and
the Company in connection with the Original Credit Agreement.
     “Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties.
     “Collateral Agent” has the meaning specified in the introductory paragraph
hereto.
     “Collateral Documents” means, collectively, the Security Agreement, the
Securities Pledge Agreement, the Share Charge, the Intellectual Property
Security Agreements, each of the security agreements, pledge agreements or other
similar agreements or supplements delivered to the Collateral Agent pursuant to
Section 4.01 or Section 6.13, and each of the other agreements, instruments,
supplements or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.
     “Company” has the meaning specified in the introductory paragraph hereto.

-7-



--------------------------------------------------------------------------------



 



     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Adjusted Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) Consolidated EBITA for the most recently
completed Measurement Period, to (b) the sum of (i) Consolidated Interest
Charges (net of cash income from Investments) payable in cash, (ii) the
aggregate principal amount of all regularly scheduled principal payments of
outstanding Indebtedness for borrowed money, (iii) all dividends or other
distributions with respect to any Equity Interests of the Company or any
Subsidiary payable in cash, and (iv) the aggregate amount of Federal, state,
local, and foreign income taxes paid in cash, in each case, for or by the
Company and its Subsidiaries for or during such Measurement Period.
     “Consolidated EBITA” means, for any period, Consolidated EBITDA minus
depreciation expense to the extent such expense is included in calculating
Consolidated EBITDA.
     “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income tax expense by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) other non-recurring or extraordinary expenses of
the Company and its Subsidiaries reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax benefits of the Company and its
Subsidiaries for such period and (ii) all non-recurring or extraordinary gains
of the Company and its Subsidiaries increasing such Consolidated Net Income
which do not represent a cash item in such period or any future period.
     “Consolidated Interest Charges” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
     “Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period.
     “Consolidated Net Worth” means the Company’s consolidated shareholders’
equity on any date of determination (including any and all Qualifying Preferred
Stock) as determined under GAAP.
     “Consolidated Senior Secured Indebtedness” means Consolidated Total
Indebtedness of the Company and its Subsidiaries to the extent such Indebtedness
is secured by a Lien (including, without limitation, the Obligations and the
obligations under the Revolving Loan Documents).

-8-



--------------------------------------------------------------------------------



 



     “Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
the last day of the most recently ended Measurement Period to (b) Consolidated
EBITDA for such Measurement Period.
     “Consolidated Total Indebtedness” means, as of any date of determination,
consolidated Indebtedness (which amount, for the avoidance of doubt, shall
include all types of Indebtedness listed in the definition of such term
contained herein) of the Company and its Subsidiaries in accordance with GAAP.
     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness as of the last day of the most
recently ended Measurement Period to (b) Consolidated EBITDA for such
Measurement Period.
     “Contingent Liability” means any liability, indebtedness or obligation of
the type described in Section 7.03.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Copyright Security Agreement” means that certain Memorandum of Grant of
Security Interest in Copyrights, executed and delivered on the Closing Date,
among the Loan Parties and the Collateral Agent, in form and substance
reasonably satisfactory to the Collateral Agent and any other Copyright Security
Agreement or joinder or supplement thereto that may be entered into after the
Closing Date, each as amended, supplemented or otherwise modified from time to
time.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum.

-9-



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder unless such failure has
been cured, (b) has otherwise failed to pay over to the Administrator or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrator at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States, a state thereof or the District of Columbia.
     “Domestic Subsidiary Guarantee” means each Domestic Subsidiary Guarantee
executed and delivered by each Domestic Subsidiary of the Company in favor of
the Secured Parties, in form and substance reasonably satisfactory to the
Co-Administrative Agents, as amended, supplemented, amended and restated or
otherwise modified from time to time.
     “Domestic Subsidiary Guarantor” means any Domestic Subsidiary of the
Company which (i) has executed a Domestic Subsidiary Guarantee pursuant to
Section 4.01(a) of this Agreement on the Closing Date or (ii) is required to
execute a Domestic Subsidiary Guarantee in accordance with Section 6.13 of this
Agreement.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) each Co-Administrative Agent and (ii) unless an Event of Default
has occurred and is continuing, the Company (each such approval not to be
unreasonably withheld or delayed); provided, that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Company or any of the Company’s
Affiliates or Subsidiaries.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to, or operation of, a single or unified
European currency.
     “Environmental Laws” means any and all Requirements of Law regulating,
relating to or imposing liability or standards or conduct concerning, any
Hazardous Materials or environmental protection.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from, or based upon,
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure

-10-



--------------------------------------------------------------------------------



 



to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974 and all
rules and regulations promulgated pursuant thereto, as the same may from time to
time be supplemented or amended.
     “ERISA Affiliate” means, with respect to the Borrower, any trade or
business (whether or not incorporated) under common control with the Borrower
within the meaning of Section 414(b), (c), (m) or (o) of the Code.
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company, the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Company, the
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company,
the Borrower or any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to BBA LIBOR for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period. If such rate is not available at
such time for any reason, then the “Eurocurrency Rate” for such Interest Period
shall be the rate per annum determined by the Administrator to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or

-11-



--------------------------------------------------------------------------------



 



converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based
on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars
or in an Alternative Currency. All Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to each Co-Administrative Agent, the
Administrator, the Collateral Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii). Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Loan Party to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e)(i).
     “FASB Standards” means the standards established by the Financial
Accounting Standards Board, in effect from time to time.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal

-12-



--------------------------------------------------------------------------------



 



Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrator.
     “Fee Letters” means the Administrator Fee Letter and the Co-Lead Arrangers
Fee Letter.
     “Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each state thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
     “Foreign Loan Party” means a Loan Party that is a Foreign Subsidiary.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a state thereof or the District
of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles, as in effect from
time to time, applied on a consistent basis.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, in relation to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any liabilities of any other Person in any manner, whether directly
or indirectly. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

-13-



--------------------------------------------------------------------------------



 



     “Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender
and is party to a Swap Contract required or permitted under Article VI or VII
(or was a Lender or an Affiliate of a Lender at the time such Person entered
into such Swap Contract) in its capacity as a party to such Swap Contract.
     “Increase Effective Date” has the meaning specified in Section 2.15(d).
     “Incremental Term Loan” has the meaning specified in Section 2.15(a).
     “Indebtedness” means, in relation to any Person, without duplication:
(a) all obligations of such Person for borrowed money; (b) all obligations of
such Person evidenced by bonds, debentures or notes or similar instruments which
(in the case of such similar instruments only) are held by financial
institutions; (c) all obligations, contingent or otherwise, relative to the
Stated Amount of any letters of credit, whether or not drawn, issued for the
account of such Person; (d) all obligations of such Person upon which interest
charges are customarily paid, excluding trade indebtedness incurred in the
ordinary course of business; (e) all obligations of such Person issued or
assumed as the deferred purchase price of property (other than trade
indebtedness incurred in the ordinary course of business); (f) all capitalized
lease obligations of such Person; (g) all obligations of such Person as an
account party in respect of bankers’ acceptances; and (h) all Guarantees of such
Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capitalized lease as of any
date shall be deemed to be the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Information” has the meaning specified in Section 10.07.
     “Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Patent Security Agreement and the Copyright Security Agreement.
     “Intercreditor Agreement” means that certain Intercreditor Agreement dated
as of even date herewith by and among the Administrator, on behalf of the
Lenders, Bank of America, as “Administrator” on behalf of the Revolving Loan
Lenders, the Collateral Agent, and acknowledged by the Loan Parties, as amended,
restated, supplemented or otherwise modified from time to time, in substantially
the form of Exhibit E hereto.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.

-14-



--------------------------------------------------------------------------------



 



     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Loan Notice;
provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IP Rights” has the meaning specified in Section 5.22.
     “IRS” means the United States Internal Revenue Service.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” and “Lenders” has the meaning specified in the introductory
paragraph hereto.
     “Lending Office” means, as to any Lender, the offices, branches and
Affiliates of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other offices, branches and Affiliates as a Lender may
from time to time notify the Company and the Administrator.

-15-



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Line Banks” means (a) Scotia Capital, together with any Affiliate thereof,
and (b) RBS Citizens, National Association, together with any Affiliate thereof,
in each case, so long as such Person (or its Affiliate) remains a Lender
hereunder.
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II.
     “Loan Documents” means (i) this Agreement, the Notes, each Domestic
Subsidiary Guarantee, each Loan Notice, each Collateral Document, each Fee
Letter, the Intercreditor Agreement and each other letter (including, without
limitation, fee letters), notice, agreement, certificate, document or instrument
delivered in connection with this Agreement and (ii) any agreements or
instruments pursuant to which the Obligations of the Company or any other Loan
Party under this Agreement, any of the Notes or any of the other Loan Documents
are refunded, refinanced or replaced (in whole or in part) from time to time, as
such agreements, certificates, documents and instruments referred to in clauses
(i) and (ii) of this definition may from time to time be amended, supplemented,
restated, renewed or otherwise modified.
     “Loan Notice” means (a) a notice of Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a) which, if in writing, shall be substantially in the
form of Exhibit A.
     “Loan Parties” means the Borrower, each Domestic Subsidiary Guarantor, and
any other Subsidiary of the Borrower obligated under any Loan Document.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
     “Material Adverse Effect” means any of the following: (a) any materially
adverse effect on the business, assets, properties, operations, prospects or
condition, financial or otherwise, of the Company and its Subsidiaries taken as
a whole; (b) any material impairment of the ability of the Borrower to perform
any of its obligations under this Agreement, the Notes or any other Loan
Document; (c) any impairment of the ability of any Domestic Subsidiary Guarantor
to perform any of its obligations under any Domestic Subsidiary Guarantee or
other Loan Documents which impairment would either (i) have a material adverse
effect on the obligations of all the Domestic Subsidiary Guarantors under the
Domestic Subsidiary Guarantees or such other Loan Document, when taken together
as a whole, or (ii) result in non-compliance with Section 6.07; or (d) any
impairment of the validity or enforceability of this Agreement, the Notes or any
other Loan Documents or any of the rights, remedies or benefits to any
Co-Administrative Agent, the Collateral Agent, the Administrator or the Lenders
under this Agreement, the Notes, any Domestic Subsidiary Guarantee, any
Collateral Document or any other Loan Document.
     “Material Subsidiary” means any Subsidiary that is not a Non-Material
Subsidiary.

-16-



--------------------------------------------------------------------------------



 



     “Maturity Date” means October 29, 2012.
     “Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six plan
years, has made or been obligated to make contributions.
     “Non-Material Subsidiary” means any Subsidiary from time to time identified
as a Non-Material Subsidiary by the Company in writing to the Co-Administrative
Agents and the Administrator; provided that the revenues of all such
Subsidiaries (on a consolidated basis) for the fiscal year most recently ended
shall not exceed 10% of the consolidated revenues generated by the Company and
its Subsidiaries for such fiscal year.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement, Secured
Hedge Agreement or Secured Line, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, that Obligations under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Lines shall not exceed
$35,000,000 in the aggregate at any time.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Original Closing Date” has the meaning specified in the recitals hereto.
     “Original Credit Agreement” has the meaning specified in the recitals
hereto.

-17-



--------------------------------------------------------------------------------



 



     “Original Loan Documents” means the Original Credit Agreement and all other
“Credit Documents” (as defined in the Original Credit Agreement) entered into in
connection with the Original Credit Agreement.
     “Original Loans” has the meaning specified in Section 2.01(a).
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount of the Loans after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrator in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “Patent Security Agreement” means that certain Patent Collateral Assignment
and Security Agreement, executed and delivered on the Closing Date, among the
Loan Parties and the Collateral Agent, in form and substance reasonably
satisfactory to the Collateral Agent and any other Patent Security Agreement or
joinder or supplement thereto that may be entered into after the Closing Date,
each as amended, supplemented or otherwise modified from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date as to such Pension Plan of the Pension Protection Act of 2006,
Section 412 of the Code and Section 302 of ERISA each as in effect prior to the
Pension Protection Act of 2006 and, thereafter, Sections 412 and 430 of the Code
and Sections 302 and 303 of ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of

-18-



--------------------------------------------------------------------------------



 



a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding six plan years.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by the Company
or, with respect to any such plan that is subject to the Pension Funding Rules,
any ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledged Stock Collateral” means “Pledged Collateral” as defined in
Section 1 of the Securities Pledge Agreement.
     “Pledged Debt” has the meaning specified in Section 4.1 of the Security
Agreement.
     “Public Lender” has the meaning specified in Section 6.02.
     “Public Senior Debt” means long-term, publicly held senior unsecured
non-credit enhanced indebtedness of the Company (whether or not outstanding).
     “Qualifying Preferred Stock” means any issued and outstanding preferred
stock of the Company with respect to which no mandatory redemption or repurchase
is or could be required of the Company or any of its Subsidiaries prior to the
Maturity Date.
     “Real Estate” means any real estate owned or operated by the Company or any
of its Subsidiaries.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Lenders” means, as of any date of determination, Lenders holding
in the aggregate more than 50% of the Total Outstandings; provided that the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders;
provided, further, that, any time there are four or more Lenders, and any two
Lenders in the aggregate hold greater than 50% of the outstanding principal
amount of the Loans outstanding on such date, at least three Lenders shall be
required to constitute “Required Lenders” on such date.
     “Responsible Officer” means the chief executive officer, president, vice
president-finance, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party. Any

-19-



--------------------------------------------------------------------------------



 



document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Revaluation Date” means with respect to any Loan, each of the following:
(a) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(c) such additional dates as the Administrator shall determine or the Required
Lenders shall require as a result of exchange rate fluctuations or similar
circumstances.
     “Revolving Credit Agreement” means that certain Revolving Credit Agreement,
dated as of September 17, 2009, among the Company, certain Subsidiaries of the
Company from time to time party thereto, Bank of America and Scotia Capital, as
co-administrative agents for the Revolving Loan Lenders, Bank of America, as the
administrator for the Revolving Loan Lenders and as the collateral agent, and
the Revolving Loan Lenders, as the same shall be amended, supplemented or
otherwise modified from time to time.
     “Revolving Loan Documents” means the “Loan Documents” as defined in the
Revolving Credit Agreement.
     “Revolving Loan Lenders” means those “Lenders” as defined in and party to
the Revolving Credit Agreement.
     “Revolving Loans” means the “Loans” as defined in the Revolving Credit
Agreement.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrator to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.
     “Scotia Capital” means The Bank of Nova Scotia.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.
     “Secured Hedge Agreement” means any interest rate Swap Contract permitted
under Article VI or VII that is entered into by and between any Loan Party and
any Hedge Bank.
     “Secured Lines” means (a) so long as Scotia Capital remains a Lender
hereunder, the Operating Credit Facility dated May 21, 1991, as amended on
October 9, 1998, in the amount of CAD 3,250,000 between Scotia Capital and Kaman
Industrial Technologies Ltd. and (b) so long as RBS Citizens, National
Association remains a Lender hereunder, the Multi-Option Facility

-20-



--------------------------------------------------------------------------------



 



dated July 28, 2009 in the amount of Sterling 2,000,000 between Royal Bank of
Scotland Plc (an Affiliate of RBS Citizens, National Association), acting as
agent for National Westminster Bank Plc, and Brookhouse Holdings Limited and its
Affiliates.
     “Secured Parties” means, collectively, the Co-Administrative Agents, the
Administrator, the Collateral Agent, the Lenders, the Hedge Banks, the Cash
Management Banks, the Line Banks, each co-agent or sub-agent appointed by the
Co-Administrative Agents or the Administrator from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     “Securities Pledge Agreement” means (a) that certain Securities Pledge
Agreement dated as of even date herewith by and among the Loan Parties and the
Collateral Agent, as amended and in effect from time to time and (b) any other
agreement pursuant to which the Equity Interests (or any portion thereof) of a
Subsidiary of any Loan Party are pledged to the Collateral Agent for the benefit
of the Secured Parties to secure the Obligations.
     “Security Agreement” means that certain Security Agreement dated as of even
date herewith by and among the Loan Parties and the Collateral Agent, as amended
and in effect from time to time.
     “Share Charge” means that certain Share Charge, dated as of September 17,
2009, by and among Kaman Aerospace Group, Inc., Kaman UK Holdings Limited and
the Collateral Agent.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
     “Spot Rate” for a currency means the rate determined by the Administrator
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of

-21-



--------------------------------------------------------------------------------



 



such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrator may obtain such spot rate from another financial institution
designated by the Administrator if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Stated Amount” of each letter of credit means the total Dollar amount then
available to be drawn under such letter of credit.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which more than 50% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrator to be a suitable replacement) is open for the settlement of
payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

-22-



--------------------------------------------------------------------------------



 



     “Threshold Amount” means $10,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans.
     “Trademark Security Agreement” means that certain Trademark Collateral
Security and Pledge Agreement, executed and delivered on the Closing Date, among
the Loan Parties and the Collateral Agent, in form and substance reasonably
satisfactory to the Collateral Agent and any other Trademark Security Agreement
or joinder or supplement thereto that may be entered into after the Closing
Date, each as amended, supplemented or otherwise modified from time to time.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     “UK Acquisition” means the acquisition by the Company of Brookhouse
Holdings Limited and its Subsidiaries on June 12, 2008.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.
     “United States” and “U.S.” mean the United States of America.
     1.02. Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of, or reference to, any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and

-23-



--------------------------------------------------------------------------------



 



Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03. Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Co-Administrative Agents, the Administrator, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders, which approval shall not be unreasonably withheld);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrator and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05. Exchange Rates; Currency Equivalents. (a) The Administrator shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for

-24-



--------------------------------------------------------------------------------



 



purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrator.
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrator.
     1.06. [Intentionally Omitted.]
     1.07. Change of Currency. Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
     (a) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrator may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
     (b) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrator may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
     1.08. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II.
THE LOANS
     2.01. The Loans.
     (a) Under the Original Credit Agreement, the Lenders made term loans to the
Borrower (the “Original Loans”). On the Closing Date, the Original Loans of each
Lender shall automatically, and without any action on the part of any Person, be
deemed to be a Loan hereunder. The Loans are not revolving in nature and any
portion thereof that is repaid or

-25-



--------------------------------------------------------------------------------



 



prepaid may not be reborrowed. The principal amount of Loans outstanding to each
Lender on the Original Closing Date and on the Closing Date is set forth on
Schedule 2.01.
     (b) Each Loan shall be either a Base Rate Loan or a Eurocurrency Rate Loan,
as the Borrower may elect, in each case subject to the provisions of this
Agreement. No Lender shall be responsible to the Borrower, either
Co-Administrative Agent, the Administrator or the other Lenders for the
obligations of any other Lender. Neither of the Co-Administrative Agents nor the
Administrator shall be responsible to the Borrower for the obligations of any of
the Lenders.
     2.02. Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrator, which may be given by
telephone. Each such notice must be received by the Administrator not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrator of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof, provided, that Eurocurrency Rate Loans denominated in Alternative
Currencies shall be in a principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof. Each Borrowing of, or conversion to, Base Rate Loans
shall be in a principal amount of $200,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Company is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the currency of the Loans to be
borrowed. If the Company fails to specify a currency in a Loan Notice requesting
a Borrowing, then the Loans so requested shall be made in Dollars. If the
Company fails to specify a Type of Loan in a Loan Notice or if the Company fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan

-26-



--------------------------------------------------------------------------------



 



denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.
     (b) Following receipt of a Loan Notice, the Administrator shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the Loans, and if no timely notice of a conversion or continuation is provided
by the Company, the Administrator shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrator in Same Day Funds at the Administrator’s
Funding Office for the applicable currency not later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrator in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.01, the Administrator shall make all funds so received available to
the Company in like funds as received by the Administrator either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrator by the Company.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
     (d) The Administrator shall promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrator shall notify the Company and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
     (e) After giving effect to the Borrowing, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than (i) five (5) Interest Periods in effect with respect to Loans
denominated in Dollars and (ii) five (5) Interest Periods in effect with respect
to Loans denominated in Alternative Currencies.
     2.03. [Intentionally Omitted.]
     2.04. [Intentionally Omitted.]
     2.05. Prepayments.
     (a) Optional. The Borrower may, upon notice from the Company to the
Administrator, at any time or from time to time voluntarily prepay Loans in
whole or in part

-27-



--------------------------------------------------------------------------------



 



without premium or penalty; provided that (i) such notice must be received by
the Administrator not later than 11:00 a.m. (A) three Business Days prior to any
date of prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment
of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated
in Dollars shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $200,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrator will promptly notify each Lender of its receipt of
each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Company, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages.
     (b) Mandatory. If the Administrator notifies the Company at any time that
the Outstanding Amount of all Loans denominated in Alternative Currencies at
such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans (or Cash Collateralize the amount of such excess) in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed the Alternative Currency Sublimit then in
effect. Each such prepayment shall be applied to the Loans of the Lenders in
accordance with their respective Applicable Percentages. Promptly after any cash
collateral provided hereunder shall no longer be required by this clause (b),
such cash collateral shall be returned to the Company.
     (c) Each prepayment shall be made to the Administrator for prompt
distribution to each Lender pro rata based upon its Applicable Percentage.
     (d) Each prepayment of the Loans shall be applied to reduce the payments
required by Section 2.07 in the inverse order of maturity.
     2.06. [Intentionally Omitted.]
     2.07. Repayment of Loans. The Borrower agrees to pay the outstanding
principal amount of the Loans in installments on the dates and in the amounts
set forth in the table below (as such installments may hereafter be adjusted as
a result of prepayments made pursuant to this Section), unless accelerated
sooner pursuant to Article VIII:

-28-



--------------------------------------------------------------------------------



 



          Percentage of Original Loan Payment Date   Amount
March 31, 2009
  2.50%
June 30, 2009
  2.50%
September 30, 2009
  2.50%
December 31, 2009
  2.50%
March 31, 2010
  2.50%
June 30, 2010
  2.50%
September 30, 2010
  2.50%
December 31, 2010
  2.50%
March 31, 2011
  2.50%
June 30, 2011
  2.50%
September 30, 2011
  2.50%
December 31, 2011
  2.50%
March 31, 2012
  2.50%
June 30, 2012
  2.50%
September 30, 2012
  2.50%
Maturity Date
  62.50%
 
  (remaining unpaid principal amount)

     2.08. Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest

-29-



--------------------------------------------------------------------------------



 



hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.
     2.09. Fees. The Company agrees (i) to pay each of the fees or other amounts
required by the Administrator Fee Letter and the Joint Arrangers Fee Letter, in
the amounts and at the times heretofore agreed to as set forth therein, and
(ii) to pay to the Lenders, in Dollars, such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever..
     2.10. Computation of Interest and Fees. All computations of interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrator of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.
     2.11. Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrator in the ordinary course of business. The accounts or records
maintained by the Administrator and each Lender shall be conclusive absent
manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrator in respect of such
matters, the accounts and records of the Administrator shall control in the
absence of manifest error. Upon the request of any Lender to the Borrower made
through the Administrator, the Borrower shall execute and deliver to such Lender
(through the Administrator) a Note, which shall evidence such Lender’s Loans to
the Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.
     2.12. Payments Generally; Administrator’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrower
hereunder shall be made to the Administrator (unless such payment is in respect
of any fees payable by the Borrower to either of the Co-Administrative Agents,
in which case such payment shall be made directly to such Co-Administrative
Agent) for the account of the respective Lenders to which such payment is owed,
at the Administrator’s Funding Office (or with respect to such Co-Administrative
Agent, at such office as notified to the Borrower by it) in Dollars and in Same
Day Funds not later than 2:00 p.m. on the date

-30-



--------------------------------------------------------------------------------



 



specified herein. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrator, for
the account of the respective Lenders to which such payment is owed, at the
applicable Administrator’s Funding Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the Administrator
on the dates specified herein. Without limiting the generality of the foregoing,
the Administrator may require that any payments due under this Agreement be made
in the United States. If, for any reason, the Borrower is prohibited by any Law
from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrator will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrator (i) after
2:00 p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by the Administrator in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrator. Unless the
Administrator shall have received notice from a Lender prior to the proposed
date of any Borrowing of Eurocurrency Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrator such Lender’s
share of such Borrowing, the Administrator may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrator, then the applicable Lender
and the Borrower severally agree to pay to the Administrator forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrator, at (A) in the case of a
payment to be made by such Lender, the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Administrator in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrator for the same or an
overlapping period, the Administrator shall promptly remit to the Borrower the
amount of such interest paid by the Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrator, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrator.
     (ii) Payments by the Borrower; Presumptions by Administrator. Unless the
Administrator shall have received notice from the Borrower prior to the date on
which any payment is due to the Administrator for the account of the Lenders
hereunder that the

-31-



--------------------------------------------------------------------------------



 



Borrower will not make such payment, the Administrator may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrator forthwith on demand the
amount so distributed to such Lender, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrator, at the Overnight Rate.
A notice of the Administrator to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
     (c) [Intentionally Omitted.]
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (f) Application of Payments. Subject to Section 8.03, any partial payment
of the Obligations under or in respect of any Loan shall be applied by the
Lender holding such Loan (i) first, to the payment of all of the interest which
shall be due and payable on the principal of such Loan at the time of such
partial payment, (ii) then, to the payment of all (if any) other amounts (except
principal) due and payable under such Loan at such time, and (iii) finally, to
the payment of principal of such Loan.
     2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, or interest on, any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrator of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or

-32-



--------------------------------------------------------------------------------



 



subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to, and in accordance with, the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     2.14. [Intentionally Omitted.]
     2.15. Incremental Term Loans.
     (a) Request for Increase. Provided there exists no Default and subject to
pro forma compliance with all covenants set forth herein, upon notice to the
Administrator (which shall promptly notify the Lenders), the Company may
request, from time to time, an uncommitted incremental term loan (an
“Incremental Term Loan”) by an amount (for all such requests) not exceeding
$50,000,000; provided, that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, and (ii) the Company may make a maximum of two
(2) such requests pursuant to this Section 2.15(a). At the time of sending such
notice, the Company (in consultation with the Administrator) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten (10) Business Days from the date of delivery of such
notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrator within such time period whether or not it agrees to make an
Incremental Term Loan and, if so, the amount of its commitment of such requested
Incremental Term Loan. Any Lender not responding within such time period shall
be deemed to have declined to make such Loan.
     (c) Notification by Administrator; Additional Lenders. The Administrator
shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of each Co-Administrative Agent (which approvals shall
not be unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to each Co-Administrative Agent and their respective
counsel.
     (d) Increase Effective Date and Allocations. If an Incremental Term Loan is
made in accordance with this Section, the Administrator and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrator shall promptly notify the Company
and the Lenders of the final allocation of such increase and the Increase
Effective Date.

-33-



--------------------------------------------------------------------------------



 



     (e) Terms of the Incremental Term Loans. The amortization of each
Incremental Term Loan shall be consistent on a ratable basis (as described
below) with the amortization provided for in Section 2.07 and each Incremental
Term Loan shall be pari passu with the existing Loans with respect to payment
rights. In the event that the pricing for any Incremental Term Loan (inclusive
of upfront fees and original issue discount) is greater than the pricing
(inclusive of upfront fees and original issue discount) for the Original Loans,
then the Applicable Rate with respect to the Original Loans shall be increased
to the extent necessary such that the pricing for the Original Loans is equal to
the pricing of such Incremental Term Loan. This Agreement shall be supplemented
to give effect to each Incremental Term Loan by documentation executed by the
Lender or Lenders providing the commitments with respect to such Incremental
Term Loan, the Co-Administrative Agents and the Company (and without any
required consent of any other Lender); provided, that no change other than those
changes contemplated above or reasonably incidental thereto shall occur as a
result of the Company’s request for an Incremental Term Loan (including no
change with respect to representations and warranties, covenants and events of
default), without the consent of the Company and the Required Lenders. For
purposes of this section, “ratable basis” shall mean that the principal payments
of the Incremental Term Loan required to be paid on each amortization date shall
be consistent with the percentages of the remaining amortization payments of the
existing term loan (relative to the then outstanding principal amount of the
existing term loan) falling due on such date.
     (f) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrator a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.07 shall be deemed
to refer to the most recent statements furnished pursuant to Section 6.01, and
(B) no Default exists.
     (g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
     2.16. Collateral and Guaranties.
     (a) Collateral. The Loans and the other Obligations shall be secured by
valid, first priority perfected and enforceable Liens in favor of the Collateral
Agent, for the benefit of the Secured Parties, in all right, title and interest
of each Loan Party in all of their personal property and all products and
proceeds of the foregoing, as more fully described in the Collateral Documents;
provided, however, that, with respect to Foreign Subsidiaries, Liens shall only
be granted on 66% of the issued and outstanding Equity Interests of any Foreign
Subsidiary the immediate corporate parent of which is the Company or a Domestic
Subsidiary. The Liens in the

-34-



--------------------------------------------------------------------------------



 



Collateral shall be granted to the Collateral Agent for the benefit of the
Secured Parties and shall be valid and perfected first priority Liens subject to
the terms of the Intercreditor Agreement.
     (b) Guarantees. Payment of the Loans and the other Obligations shall be
unconditionally guaranteed by each Domestic Subsidiary Guarantor pursuant to a
written Domestic Subsidiary Guarantee, executed by such Loan Party.
     (c) Further Assurances. The Borrower covenants and agrees that it shall,
and the Company agrees that it shall cause each other Loan Party to, comply with
all terms and conditions of each of the Collateral Documents, the Domestic
Subsidiary Guarantee to which it is a party and that the Borrower shall, and the
Company agrees that it shall cause each other Loan Party to, at any time and
from time to time at the request of the Co-Administrative Agents, the Collateral
Agent or the Required Lenders execute and deliver such instruments and documents
and do such acts and things as the Co-Administrative Agents, the Collateral
Agent or the Required Lenders may reasonably request in order to provide for or
protect or perfect the Lien of the Collateral Agent in the Collateral, subject
to the terms of Section 2.16(a) above.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01. Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of, and without reduction or
withholding for, any Taxes. If, however, applicable Laws require the Borrower or
the Administrator to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such Laws as determined by the Borrower or the
Administrator, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrator shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrator
shall withhold or make such deductions as are determined by the Administrator to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrator shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrator or Lender, as the case may be, receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
     (iii) If the Borrower or the Administrator shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A)

-35-



--------------------------------------------------------------------------------



 



the Borrower or the Administrator, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Borrower or the Administrator, to the extent required by such Laws,
shall timely pay the full amount so withheld or deducted by it to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrator or Lender, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrator and each Lender, and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on,
or attributable to, amounts payable under this Section) withheld or deducted by
the Borrower or the Administrator or paid by the Administrator or such Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby indemnify, the
Administrator, and shall make payment in respect thereof within 10 days after
demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrator as required by clause (ii) of this subsection.
A certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrator), or by the Administrator
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrator, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrator) incurred by or asserted
against the Borrower or the Administrator by any Governmental Authority as a
result of the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrator pursuant to
subsection (e). Each Lender hereby authorizes the Administrator to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrator under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrator, any assignment of rights
by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all other Obligations.

-36-



--------------------------------------------------------------------------------



 



     (d) Evidence of Payments. Upon request by the Borrower or the
Administrator, as the case may be, after any payment of Taxes by the Borrower or
by the Administrator to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrator or the
Administrator shall deliver to the Borrower, as the case may be, the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Borrower or the
Administrator, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Company and to the Administrator, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrator, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Company or the
Administrator, as the case may be, to determine (A) whether or not payments made
by the Borrower hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdictions.
     (ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrator executed originals of Internal Revenue Service Form W-9 or such
other documentation or information prescribed by applicable Laws or reasonably
requested by the Company on behalf of the Borrower or the Administrator as will
enable the Borrower or the Administrator, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Administrator (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of the Borrower or the Administrator, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

-37-



--------------------------------------------------------------------------------



 



     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrator to
determine the withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify the Company and the
Administrator of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrator make any withholding or deduction for taxes from
amounts payable to such Lender.
     (iv) The Borrower shall promptly deliver to the Administrator or any
Lender, as the Administrator or such Lender shall reasonably request, on or
prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrator under such Laws in connection with
any payment by the Administrator or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrator have any obligation to file for or otherwise pursue
on behalf of a Lender, or have any obligation to pay to any Lender, any refund
of Taxes withheld or deducted from funds paid for the account of such Lender. If
the Administrator or any Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this

-38-



--------------------------------------------------------------------------------



 



Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrator or such Lender, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrator
or such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrator or such Lender in the event the Administrator or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrator or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.
     3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrator, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until
such Lender notifies the Administrator and the Company that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrator), prepay or, if applicable and such Loans are denominated in
Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     3.03. Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrator will promptly so notify the
Company and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrator (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Company may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,

-39-



--------------------------------------------------------------------------------



 



will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.
     3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender);
     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
     (iv) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Company will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Company will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

-40-



--------------------------------------------------------------------------------



 



     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error.
The Company shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     (e) Additional Reserve Requirements. The Company shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which in each case shall
be due and payable on each date on which interest is payable on such Loan,
provided the Company shall have received at least 10 days’ prior notice (with a
copy to the Administrator) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.
     3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrator) from time to time, the Company shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Company;

-41-



--------------------------------------------------------------------------------



 



     (c) any failure by the Borrower to make payment of any Loan (or interest
due thereon) denominated in an Alternative Currency on its scheduled due date or
any payment thereof in a different currency; or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
     3.06. Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) Replacement of Lenders. If (i) any Lender determines that it is
unlawful for such Lender (but not for the other Lenders generally) to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, in each case as set forth in
Section 3.02, (ii) any Lender requests compensation under Section 3.04, or
(iii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Company may replace such Lender in accordance with Section 10.13.
     3.07. Survival. All of the Borrower’s obligations under this Article III
shall survive repayment of all Obligations hereunder, and resignation of the
Administrator.

-42-



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS TO AMENDMENT AND RESTATEMENT
     4.01. Conditions of Amendment and Restatement. The effectiveness of this
amendment and restatement of the Original Credit Agreement is subject to
satisfaction of the following conditions precedent:
     (a) The Co-Administrative Agents’ receipt of the following, each of which
shall be originals or electronically transmitted copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to each
Co-Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement and the Domestic Subsidiary
Guarantee, sufficient in number for distribution to each Co-Administrative
Agent, each Lender and the Company;
     (ii) Notes executed by the Borrower in favor of each Lender requesting
Notes;
     (iii) each other Loan Document duly executed by each Loan Party, together
with:
     (A) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Collateral Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described therein,
     (B) evidence of the completion and/or preparation of all other actions,
recordings and filings of or with respect to the Collateral Documents that the
Collateral Agent may deem necessary or desirable in order to perfect the Liens
created thereby (including receipt of duly executed payoff letters and UCC-3
termination statements), and
     (C) certificates representing the Pledged Stock Collateral accompanied by
undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank.
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as each Co-Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (v) such documents and certifications as each Co-Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Company and each other Loan Party is validly existing, in
good standing (where such concept is applicable) and qualified to engage in
business in each

-43-



--------------------------------------------------------------------------------



 



jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
     (vi) a favorable opinion of Murtha Cullina, LLP, counsel to the Loan
Parties, addressed to the Collateral Agent, the Administrator, each
Co-Administrative Agent and each Lender, in form and substance reasonably
satisfactory to such addressees, and as to such matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
     (vii) a favorable opinion of Eversheds LLP, local counsel to Kaman UK
Holdings Limited in the United Kingdom, addressed to the Collateral Agent, the
Administrator, each Co-Administrative Agent and each Lender, in form and
substance reasonably satisfactory to such addressees, and as to such matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;
     (viii) a favorable opinion of Ms. Candace Clark, in-house counsel to the
Loan Parties, addressed to the Collateral Agent, the Administrator, each
Co-Administrative Agent and each Lender, in form and substance reasonably
satisfactory to such addressees, and as to such matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
     (ix) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (x) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.01(e) and (f) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
     (xi) a certificate attesting to the Solvency of the Company, individually,
and the Loan Parties, taken as a whole, on a consolidated basis, in each case
before and after giving effect to the transactions contemplated hereunder, from
the Company’s chief financial officer;
     (xii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance and corresponding endorsements, naming the Collateral
Agent, on behalf of the Secured Parties, as an additional insured or loss payee,
as the case may be, under all insurance policies maintained with respect to the
assets and properties of the Loan Parties that constitute Collateral;

-44-



--------------------------------------------------------------------------------



 



     (xiii) evidence that the Revolving Credit Agreement shall be effective on
terms satisfactory to the Co-Administrative Agents, the Lenders and the
Borrower;
     (xiv) evidence that the Revolving Credit Agreement, dated as of August 5,
2005, by and among the Company, certain subsidiaries of the Company from time to
time party thereto, Scotia Capital and Bank of America as co-administrative
agents, Bank of America as administrator, and a syndicate of lenders, as amended
and in effect from time to time, has been or concurrently with the Closing Date
is being terminated; and
     (xv) such other assurances, certificates, documents, consents or opinions
as any Co-Administrative Agent, the Administrator, the Collateral Agent or the
Required Lenders reasonably may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) The Company shall have paid all fees, charges and disbursements of
counsel to each Co-Administrative Agent and the Co-Lead Arrangers (directly to
such counsel if requested by the Co-Administrative Agents and the Co-Lead
Arrangers) to the extent invoiced prior to, or on, the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred, or to
be incurred, by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Co-Administrative Agents and the Co-Lead Arrangers).
     (d) The Closing Date shall have occurred on or before September 30, 2009.
     (e) The representations and warranties of (i) the Borrower contained herein
and (ii) each Loan Party contained in each other Loan Document or in any
document furnished under or in connection herewith or therewith, shall be true
and correct in all material respects on and as of the Closing Date.
     (f) No Default shall exist or would result from the transactions
contemplated hereunder.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless each Co-Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

-45-



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to each of the Co-Administrative
Agents and the Lenders that:
     5.01. Due Organization; Good Standing; Qualification. The Company and each
of its Subsidiaries are duly organized, validly existing and, as applicable, in
good standing under the Laws of their respective jurisdictions of incorporation,
except where a Subsidiary’s failure to be in good standing would not have a
Material Adverse Effect. Each of the Company and its Subsidiaries has all
requisite corporate power, authority, licenses, consents, approvals and the like
required (a) to own and operate its respective properties (except where the
failure to do so would not have a Material Adverse Effect), (b) to carry on its
respective business as presently conducted and (c) to execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
each is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction wherein the character of the properties owned
or leased by it therein or in which the transaction of its respective business
therein makes such qualification necessary except where failure to comply with
any of the foregoing would not have a Material Adverse Effect.
     5.02. Due Authorization; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, the Notes and each other Loan
Document executed or to be executed by it, and the execution, delivery and
performance by each other Loan Party of each Domestic Subsidiary Guarantee, and
each other Loan Document executed or to be executed by it, and the Borrower’s
authority to make the borrowings and obtain the other Borrowings contemplated
thereby, have been duly authorized by all necessary corporate or other action on
the part of the Company and each such other Loan Party. Such execution,
delivery, and performance by the Company and each such other Loan Party, and the
making by the Borrower of the borrowings and the obtaining of the other
Borrowings contemplated hereby, do not and will not (a) contravene any provision
of such Loan Party’s Organization Documents, (b) conflict with or result in a
breach of the terms, conditions or provisions of, or constitute a default under
or result in the creation of any Lien upon any of the property of such Loan
Party, under any agreement, trust, deed, indenture, mortgage or other instrument
to which such Loan Party is a party or by which such Loan Party or any of their
respective properties is bound or affected, (c) require any waiver, consent or
approval by any creditors, shareholders, or public authority, or (d) violate any
Law.
     5.03. Binding Agreements. This Agreement has been, and each Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is a party thereto. This Agreement constitutes, the Notes and
each other Loan Document, when issued and delivered pursuant hereto for value
received shall constitute, the legal, valid and binding obligations of each of
the Loan Parties that is a party thereto, enforceable in accordance with their
respective terms, except as enforcement may be limited by principles of equity,
bankruptcy, insolvency, or other laws affecting the enforcement of creditors’
rights generally; and each Domestic Subsidiary Guarantee, and each other Loan
Document executed pursuant hereto by each other Loan Party shall, on the due
execution and delivery thereof by such Loan Party, constitute the legal, valid
and binding obligation of such Loan Party enforceable in

-46-



--------------------------------------------------------------------------------



 



accordance with its terms, except as enforcement may be limited by principles of
equity, bankruptcy, insolvency, or other laws affecting the enforcement of
creditors’ rights generally.
     5.04. Subsidiaries; Maintenance of Domestic Subsidiary Guarantee.
     (a) All of the issued and outstanding shares of capital stock of each
Subsidiary of the Company which is owned by the Company or a Subsidiary of the
Company is specifically disclosed in Part (a) of Schedule 5.04, has been validly
issued and is fully paid and non assessable and is free and clear of any Lien
except those created under the Collateral Documents. No rights to subscribe for
additional shares of stock of any Subsidiary have been granted. The Company has
no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.04.
     (b) As of the Closing Date, each Co-Administrative Agent and the Lenders
have the full credit support of the Domestic Subsidiary Guarantors pursuant to
the Domestic Subsidiary Guarantees (guaranteeing in full the payment of all
Obligations pursuant to the Domestic Subsidiary Guarantees).
     5.05. No Default. No Default or Event of Default is continuing.
     5.06. Financial Statements. The Company has furnished to each of the
Lenders: (a) the Audited Financial Statements certified by KPMG LLP, certified
public accountants, and (b) the unaudited consolidated balance sheets of the
Company and its Subsidiaries as of July 3, 2009 and the related consolidated
statements of income, cash flows and shareholders’ equity for the six months
ended as of such date, in each case certified by the president or principal
financial officer of the Company. Such balance sheets and statements have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods specified and present fairly the financial condition and results of
operations of the Company and its Subsidiaries as at the dates and for the
periods indicated. The balance sheets referred to in this Section 5.06(a) and
the notes thereto disclose all material liabilities, direct or contingent, known
to the Company and its Subsidiaries as of the dates thereof.
     5.07. No Material Adverse Changes. Since December 31, 2008, there has been
no change in the business, assets, operations, prospects, liabilities or
condition, financial or otherwise, of the Company and its Subsidiaries, taken as
a whole, other than changes the effect of which have not had a Material Adverse
Effect.
     5.08. No Material Litigation. No action, suit, investigation or proceeding
is pending or known to be threatened by or against or affecting the Company or
any of its Subsidiaries or any of their respective properties or rights before
any Governmental Authority (a) which involves this Agreement, the Notes or any
other Loan Document or (b) as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, could, individually or
in the aggregate, result in a Material Adverse Effect.
     5.09. Environmental Compliance. To the best of the Borrower’s knowledge and
belief, the Company and each of its Subsidiaries is in substantial compliance
with all material provisions of applicable Environmental Laws and all judgments,
orders and decrees relating

-47-



--------------------------------------------------------------------------------



 



thereto and binding upon the Company or any of its Subsidiaries, except where
failure to be in compliance would not have a Material Adverse Effect.
     5.10. Liens. The aggregate principal amount of Indebtedness for borrowed
money of the Company and its Subsidiaries (other than Indebtedness in respect of
the Obligations hereunder and the obligations under the Revolving Credit
Agreement), on a consolidated basis, which is secured by Liens on assets of the
Company or any of its Subsidiaries, does not exceed the greater of $20,000,000
and 10% of Consolidated Net Worth at such time; and the Indebtedness secured by
such Liens is permitted pursuant to Section 7.02.
     5.11. ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to the Pension Funding Rules, and no
application for a funding waiver or an extension of any amortization period
pursuant to the Pension Funding Rules has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction under ERISA or the Code
or violation of the fiduciary responsibility rules set forth in Part 4 of Title
I of ERISA with respect to any Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability in an amount that would
result in a Material Adverse Effect; (iii) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Company nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
     (d) With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”):

-48-



--------------------------------------------------------------------------------



 



     (i) any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
     (ii) the fair market value of the assets of each funded Foreign Plan,
together with the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, and any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
     (iii) each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.
     5.12. Ownership of Properties.
     (a) The Company and each of its Subsidiaries owns good and marketable title
to all of its properties and assets, real and personal (except where the failure
to so own such properties or assets, or have such title, would not have a
Material Adverse Effect),
     (b) Schedule 5.12(b) sets forth a complete and accurate list of all Liens
(other than the Liens otherwise permitted by Section 7.01) on the property or
assets of each Loan Party and each of its Subsidiaries, showing as of the date
hereof the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party or such Subsidiary subject
thereto. The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Liens set forth on Schedule 5.12(b), and as otherwise
permitted by Section 7.01.
     (c) Schedule 5.12(c) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
     5.13. Taxes. Except for Taxes the payment of which is being diligently
contested in good faith after the establishment of any reserves required by
GAAP, consistently applied, the Company and each of its Subsidiaries has filed
all tax returns and reports required by Law to have been filed by it and has
paid or caused to be paid all Taxes, assessments and governmental charges of
every kind thereby shown to be owing which would, in the aggregate, if not paid,
be material as to the Company and its Subsidiaries when taken as a whole or be
reportable under the Securities Exchange Act or required under FASB Standards to
be disclosed on the Company’s consolidated audited financial statements.
     5.14. Regulations U and X. Neither the Company nor any of its Subsidiaries
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Loans will be used for a purpose
which violates, or would be inconsistent with, F.R.S. Board Regulation U or X.
Terms for which meanings are provided in F.R.S. Board Regulation U or X or any
regulations substituted therefor, as from time to time in effect, are used in
this Section with such meanings.

-49-



--------------------------------------------------------------------------------



 



     5.15. Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
     5.16. Accuracy of Information. The Company has disclosed to the
Co-Administrative Agents and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
All factual information heretofore or contemporaneously furnished by or on
behalf of the Company or any other Loan Party in writing to the Administrator,
the Collateral Agent, any Co-Administrative Agent or any Lender for purposes of
or in connection with this Agreement or any other Loan Document or any
transaction contemplated hereby or thereby is, and all other such factual
information hereafter furnished by or on behalf of the Company or any other Loan
Party to the Administrator, the Collateral Agent, any Co-Administrative Agent or
any Lender will be, true and correct in every material respect on the date as of
which such information is dated or certified and as of the date of execution and
delivery of this Agreement by the Company, the Administrator, the Collateral
Agent, the Co-Administrative Agents, and the Lenders, and such information is
not, or shall not be, as the case may be, incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which such information is furnished and, in the case of
projections, on the basis of reasonable assumptions made in good faith as
disclosed in the Loan Documents.
     5.17. Use of Proceeds. The Company shall use the proceeds of the Loans in
accordance with Section 6.12.
     5.18. Compliance with Laws. The Company and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.19. [Intentionally Omitted.]
     5.20. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Collateral Agent, any Co-Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents.

-50-



--------------------------------------------------------------------------------



 



     5.21. Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies and otherwise
in accordance with the requirements of Section 6.03.
     5.22. Intellectual Property; Licenses, Etc. The Company and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, and Schedule 5.22 sets forth a
complete and accurate list of all such federally registered IP Rights owned or
used by the Company and each of its Subsidiaries. To the best knowledge of the
Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     5.23. Solvency. The Company is, individually, and the Loan Parties are,
taken as a whole, on a consolidated basis, Solvent.
     5.24. Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     The Company covenants and agrees with each of the Co-Administrative Agents
and each of the Lenders that, until such date as all the Obligations are paid in
full in cash, unless the Required Lenders otherwise consent in writing, the
Company shall and shall cause each of its Subsidiaries to:
     6.01. Financial Statements. Deliver to each of the Co-Administrative Agents
and each of the Lenders (a) within (i) sixty (60) days after the close of each
of the first three quarters of each fiscal year of the Company and (ii) within
one hundred twenty (120) days after the close of each fiscal year of the
Company, the consolidated balance sheets of the Company and its Subsidiaries as
of the close of each such period and consolidated statements of income, cash
flows and shareholders’ equity for such period, prepared in conformity with
GAAP, applied on a basis consistent with that of the preceding period or
containing disclosure of the effect on financial position or results of
operations of any change in the application of GAAP during the period, and
certified by the president or a principal financial officer of the Company as
accurate, true and correct in all material respects; (b) together with each such
balance sheet referred to in clause (a)(i) and (ii) above, a Compliance
Certificate substantially in the form of Exhibit C attached hereto (which
Compliance Certificate shall contain written calculations by the Company

-51-



--------------------------------------------------------------------------------



 



in reasonable detail concerning compliance or non-compliance, as the case may
be, by the Company with the financial covenants referred to herein);
(c) together with the annual consolidated financial statements required to be
delivered pursuant to clause (a)(ii) above for each fiscal year, a report
containing an unqualified opinion of KPMG LLP or a comparable nationally
recognized certified public accounting firm, which opinion shall state that such
financial statements fairly present the financial condition and results of
operations of the Company and its Subsidiaries in accordance with GAAP;
(d) promptly upon the written request of either of the Co-Administrative Agents,
such other information about the business, financial, legal or corporate affairs
of the Company and its Subsidiaries, and any endorser or guarantor (if any), as
either of the Co-Administrative Agents may, from time to time, reasonably
request or in compliance with the terms of the Loan Documents; and (e) promptly
after becoming available, copies of all financial statements, reports, notices
and proxy statements sent by the Company to stockholders, and of all regular and
periodic reports filed by the Company with any securities exchange or with the
SEC or any governmental agency successor to any or all of the functions of the
SEC, and of all press releases issued by the Company.
As to any information contained in materials furnished pursuant to Section 6.02,
the Company shall not be separately required to furnish such information under
Section 6.01(a)(i) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
Sections 6.01(a)(ii) above at the times specified therein.
     6.02. Securities Regulation Compliance Reports. Promptly deliver to each of
the Co-Administrative Agents and each of the Lenders a copy of: (a) all filings
including financial statements and reports filed therewith and amendments
thereto made by the Company with the SEC pursuant to the Securities Act, the
Securities Exchange Act, and the rules and regulations promulgated under either
of them; (b) all filings, financial statements and reports filed therewith and
amendments thereto made by the Company with each securities exchange on which
the securities of the Company are listed, if any, pursuant to the rules and
regulations of each such exchange; and (c) all written communications, financial
statements, reports, notices and proxy statements sent to any class of holders
of securities of the Company.
     Documents required to be delivered pursuant to Section 6.01 or
Section 6.02(a) and (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and each Co-Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by any Co-Administrative Agent); provided that the Company shall
notify each Co-Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to each Co-Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. No Co-Administrative Agent shall have any obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

-52-



--------------------------------------------------------------------------------



 



     The Borrower hereby acknowledges that (a) each Co-Administrative Agent
and/or each Co-Lead Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Co-Administrative Agents, the Administrator, the Co-Lead
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Co-Administrative Agents, the
Administrator and the Co-Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
     6.03. Insurance. (a) Keep its properties insured against fire and other
hazards (so-called “All Risk” coverage) in amounts and with companies
satisfactory to each Co-Administrative Agent to the same extent and covering
such risks as are customary and reasonably available in the same or a similar
business; (b) maintain general liability coverage against claims for bodily
injuries or death; and (c) maintain all workers’ compensation, employment or
similar insurance as may be required by applicable Law. Alternatively, the
Company may self-insure in such amounts and in such manner as may be appropriate
in the Company’s industry and in the Company’s reasonable business judgment. The
Company, upon the request of the Collateral Agent, agrees to deliver
certificates evidencing all of the aforesaid insurance policies to the
Collateral Agent, which shall provide for not less than 30 days’ prior notice to
the Collateral Agent of termination, lapse or cancellation of such insurance.
     6.04. Conduct of Business. Do or cause to be done all things necessary to
(a) preserve and keep in full force and effect its legal existence under the
laws of its jurisdiction of incorporation; (b) obtain, preserve, renew, extend
and keep in full force and effect all rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; (c) comply in all material respects with all
Requirements of Law; (d) comply with all of its Organization Documents;
(e) maintain its qualification to do business in each jurisdiction in which the
conduct of business requires such qualification; and (f) maintain and preserve
all property material to the conduct of its business and keep such property in
good repair, working order and condition from time to time, and make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto

-53-



--------------------------------------------------------------------------------



 



necessary in order that the business carried on in connection therewith may
properly be conducted at all times, except, in each case, (i) where the failure
to do so would not have a Material Adverse Effect, (ii) that the Company may
liquidate or dissolve Subsidiaries from time to time as the Company in the
proper exercise of its judgment may determine, so long as any such liquidation
or dissolution shall not (x) either individually or in the aggregate, have a
Material Adverse Effect or (y) be of a Domestic Subsidiary Guarantor, unless
such liquidation or dissolution is by merger into another Subsidiary which has
executed and delivered a Domestic Subsidiary Guarantee, or results in the
replacement of one Domestic Subsidiary Guarantee with a new Domestic Subsidiary
Guarantee, and after giving effect thereto there shall be no Default or Event of
Default hereunder (including in respect of Section 5.04(b) and Section 6.07) and
(iii) the Company may liquidate or sell such other assets as it may deem
advisable, in the proper exercise of its judgment, so long as such sale or
liquidation is in compliance with Section 7.06 and, after giving effect thereto,
the Company is in compliance with Section 6.07 and the representation and
warranty set forth in Section 5.04(b) shall be true and correct.
     6.05. Records and Accounts. Maintain true records and books of account,
complete and correct in all material respects and in accordance with GAAP, and
maintain adequate accounts and reserves for all Taxes (including income Taxes),
all depreciation, depletion, obsolescence and amortization of its properties,
all other contingencies, and all other proper reserves.
     6.06. Inspection. Permit any officer or employee designated by any
Co-Administrative Agent or any Lender to visit and inspect any of its properties
and to examine its books and discuss the affairs, finances and accounts of the
Company or any of its Subsidiaries with its officers, all at such reasonable
times, upon reasonable notice, in a reasonable manner and as often as any
Co-Administrative Agent or any Lender may reasonably request; provided, however,
that when an Event of Default exists each Co-Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice; provided, further, however, that any
such visit, inspection or examination, whether during the existence of an Event
of Default or otherwise shall be subject to compliance with all applicable
security regulations and requirements of any Governmental Authority and the
Company’s reasonable policies and practices applicable to safeguarding its trade
secrets and proprietary products and practices. The Company agrees with each of
the Co-Administrative Agents and the Lenders that such policies and practices
may restrict access by each Co-Administrative Agent and the Lenders to certain
areas of certain facilities of the Company or its Subsidiaries, but that such
policies and practices shall not restrict in any material respect access by each
Co-Administrative Agent and the Lenders to personnel of the Company and its
Subsidiaries.
     6.07. Domestic Subsidiary Guarantees. The Company shall cause each
Co-Administrative Agent and the Lenders to have at all times the full credit
support of the Domestic Subsidiaries pursuant to the Domestic Subsidiary
Guarantees (guaranteeing in full the payment of all Obligations).
     6.08. Further Assurances. Cooperate with each of the Co-Administrative
Agents and each Lender and take such action and execute such further instruments
and documents as either

-54-



--------------------------------------------------------------------------------



 



of the Co-Administrative Agents shall reasonably request to effect the purposes
of this Agreement, the Notes and the other Loan Documents.
     6.09. Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, in each case, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary.
     6.10. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.11. Notices. Promptly deliver notice in writing to each Co-Administrative
Agent and each Lender:
     (a) upon becoming aware of any Default or Event of Default;
     (b) upon becoming aware of any development that is likely to result in an
Event of Default;
     (c) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
     (d) of the occurrence of any ERISA Event;
     (e) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b); and
     (f) of the (i) occurrence of any disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b) or (ii) occurrence of any sale of capital stock or other Equity
Interests.
Each notice pursuant to this Section 6.11 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice

-55-



--------------------------------------------------------------------------------



 



pursuant to Section 6.11(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.12. Use of Proceeds. Use the proceeds of the Loans for working capital,
Capital Expenditures and other general corporate purposes (including, without
limitation, acquisitions permitted hereunder) not in contravention of any Law or
of any Loan Document.
     6.13. Covenant to Guarantee Obligations and Give Security.
     (a) Upon the formation or acquisition of any new direct or indirect
Subsidiary (and with respect to any CFC or a Subsidiary that is held directly or
indirectly by a CFC, subject to Section 2.16) by any Loan Party, then the
Company shall, at the Company’s expense, within 45 days after such formation or
acquisition, cause such Subsidiary, and cause each direct and indirect parent of
such Subsidiary (if it has not already done so), to (i) duly execute and deliver
to each Co-Administrative Agent (A) a Domestic Subsidiary Guarantee or guaranty
supplement, in form and substance satisfactory to each Co-Administrative Agent,
guaranteeing the other Loan Parties’ obligations under the Loan Documents, and
(B) supplements to the Collateral Documents, as applicable, in form and
substance satisfactory to each Co-Administrative Agent (including delivery of
all Pledged Stock Collateral and Pledged Debt in and of such Subsidiary, and
other instruments of the type specified in Section 4.01(a)(iii), securing
payment of all the Obligations of such Subsidiary or such parent, as the case
may be, under the Loan Documents and constituting Liens on all such properties,
(ii) take whatever action (including the filing of Uniform Commercial Code
financing statements and the giving of notices) may be necessary or advisable in
the opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to the Collateral Documents
delivered pursuant to this Section 6.13, enforceable against all third parties
in accordance with their terms, and (iii) deliver to each Co-Administrative
Agent, upon the request of each Co-Administrative Agent in its sole discretion,
a signed copy of a favorable opinion, addressed to each Co-Administrative Agent
and the other Secured Parties, of counsel for the Loan Parties acceptable to
each Co-Administrative Agent as to the matters contained in clauses (i) and
(ii) above, and as to such other matters as each Co-Administrative Agent may
reasonably request.
     (b) Subject to Section 2.16, at any time that the revenues generated and/or
assets owned by any Foreign Subsidiary, or group of Foreign Subsidiaries
organized in any single foreign jurisdiction, for the fiscal year most recently
ended equal more than 10% of the consolidated aggregate revenues of the Company
and its Subsidiaries and/or 10% of the consolidated assets of the Company and
its Subsidiaries for such period, the Company shall, to the extent the following
requirements have not previously been satisfied, (x) cause 66% of the Equity
Interests of such Foreign Subsidiary or Foreign Subsidiaries to be pledged
pursuant to a pledge agreement governed under the local law applicable to such
Foreign Subsidiary or Foreign Subsidiaries, which pledge agreement shall be in
form and substance satisfactory to each Co-Administrative Agent and the
Collateral Agent, (y) take whatever action (including the giving of notices) may
be necessary or advisable in the opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
pledge agreement delivered pursuant to this Section 6.13, enforceable against
all third parties in accordance with their terms,

-56-



--------------------------------------------------------------------------------



 



and (z) deliver to each Co-Administrative Agent, upon the request of each
Co-Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to each Co-Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to each Co-Administrative
Agent as to the matters contained in clause (x) and (y) above, and as to such
other matters as each Co-Administrative Agent may reasonably request.
     (c) At any time upon request of any Co-Administrative Agent or the
Collateral Agent, promptly execute and deliver any and all further instruments
and documents and take all such other action as such Co-Administrative Agent or
the Collateral Agent may deem necessary or desirable in obtaining the full
benefits of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties and supplements to the Collateral Documents.
     6.14. Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
     6.15. Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Loan Party
is organized and existing, and all approvals and consents of each other Person
in such jurisdiction, in each case that are required in connection with the Loan
Documents.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Loan outstanding, the Company shall
not, nor shall it permit any Subsidiary to, directly or indirectly:
     7.01. Liens. Incur or permit to exist any Lien against any of its property
or assets, whether now owned or hereafter acquired, except:
     (a) any judgment Lien for the payment of money not constituting an Event of
Default under Section 8.01(l);
     (b) easements, rights-of-way, zoning and similar restrictions, encumbrances
or title defects (but specifically excluding mortgages and any other Liens
securing Indebtedness) which, in the aggregate, do not materially detract from
the value of the properties of, and do not materially and adversely interfere
with the ordinary conduct of the business of the applicable Person;

-57-



--------------------------------------------------------------------------------



 



     (c) Liens incurred in the ordinary course of business (such as liens on
inventory granted in connection with the Company’s securing of the Company’s
repayment of reimbursement obligations under banker’s acceptances or commercial
letters of credit but which Liens cover solely the inventory which is the
subject of such banker’s acceptance or commercial letters of credit) which are
not material (individually or in the aggregate) to the Company and its
Subsidiaries when taken as a whole and do not secure Indebtedness for borrowed
money (other than reimbursement obligations under banker’s acceptances or
commercial letters of credit described in the foregoing parenthetical);
     (d) Liens on assets which secure previously existing Indebtedness of
corporations or business entities acquired by the Company or a Subsidiary,
whether by purchase of assets and assumption of liabilities or by purchase of
Equity Interests, merger or consolidation, so long as (i) such acquisition is
otherwise permitted by the terms of this Agreement, (ii) the Company is in
compliance with all of its covenants herein after the completion of such
acquisition, (iii) such Liens were not incurred in contemplation of such
acquisition and as a result of such acquisition, and do not extend to any of the
Company’s or any Subsidiary’s assets owned before such acquisition and (iv) the
Indebtedness secured by such Liens is permitted pursuant to Section 7.02;
provided, that not later than 90 days after any such acquisition the Company
shall extinguish, or cause to be extinguished, such Liens unless those Liens are
otherwise permitted under the terms of any of the other clauses of this
Section 7.01;
     (e) Liens existing on the date hereof and listed on Schedule 5.12(b) and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02;
     (f) carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
     (g) any other Liens at any time on assets owned by the Company or any of
its Subsidiaries; provided that the aggregate amount of Indebtedness secured by
such Liens shall not exceed the greater of $20,000,000 and 10% of Consolidated
Net Worth at such time; and provided, further, that the Indebtedness secured by
such Liens shall be permitted pursuant to Section 7.02; and
     (h) Liens pursuant to any Loan Document or any Revolving Loan Document.
No Indebtedness or Liens which might be permitted in connection with the
transactions described in clauses (d) and (g) above shall be permitted if, after
giving effect to the incurrence of such Indebtedness or Liens, a violation of
the financial covenants contained in this Article VII would or shall exist.

-58-



--------------------------------------------------------------------------------



 



     7.02. Limitation on Indebtedness. Create, incur or permit to exist or
remain outstanding any Indebtedness except:
     (a) Indebtedness under and in respect of the Loan Documents and the
Revolving Loan Documents; or
     (b) Indebtedness, the incurrence of which would not cause the Company to be
in violation of the financial covenants set forth below on a pro forma basis
after giving effect thereto;
provided that, in the case of Indebtedness of Subsidiaries which are not
Domestic Subsidiary Guarantors, such Indebtedness (including intercompany loans)
shall not exceed, individually or in the aggregate, $20,000,000 at any time;
provided further that, notwithstanding the foregoing, intercompany Indebtedness
with respect to the Brookhouse Investments shall be permitted.
     7.03. Contingent Liabilities. Assume, guarantee, endorse or otherwise
become liable upon the obligations of any Person or enter into any other
agreement having substantially the same effect as a Guarantee, except for:
     (a) the endorsement of negotiable instruments for deposit or collection or
other transactions in the ordinary course of business which are not material to
the Company and its Subsidiaries when taken as a whole; or
     (b) obligations incurred by the Company or a Subsidiary to a third party
which do not constitute Indebtedness;
provided, that (i) each Subsidiary may guarantee the Obligations of the Company
and each other Loan Party hereunder and under each other Loan Document pursuant
to a Domestic Subsidiary Guarantee, (ii) each Subsidiary may guarantee the
Obligations (as defined in the Revolving Credit Agreement) of the Borrower under
the Revolving Credit Agreement and (iii) subject to Section 7.02, the Company
may guarantee Indebtedness of its Subsidiaries and any Subsidiary may guarantee
Indebtedness of the Borrower or another Subsidiary, so long as the aggregate
amount of all Indebtedness so guaranteed, when totaled with all Consolidated
Total Indebtedness, without duplication (if not already included therein) shall
not result in an Event of Default hereunder; and provided, further, that the
foregoing shall not prohibit contractual indemnities, not having substantially
the same effect as a Guarantee, given in the ordinary course of business.
Neither such contractual indemnities nor contingent liabilities under clause (b)
of this Section 7.03 shall be included for purposes of calculating any financial
covenant under this Agreement.
     7.04. Consolidation or Merger. Enter into or undertake any plan or
agreement or transaction to merge into or consolidate with or into any Person,
unless immediately after the consummation of such merger or consolidation,
(a)(i) in the case of the Company, except as set forth in clause (ii) below, the
Company is the surviving entity, (ii) in the case of the Company, if the Company
elects to reincorporate by merger into a wholly-owned Domestic Subsidiary
Guarantor, such Subsidiary is the surviving entity, and, in the case of such a
reincorporation by merger, (A) such wholly-owned Subsidiary expressly assumes,
in a written instrument executed and delivered to each Co-Administrative Agent,
and in form and substance reasonably

-59-



--------------------------------------------------------------------------------



 



satisfactory to each Co-Administrative Agent, all the Obligations of the Company
or such other Loan Party, as the case may be, under each of the Loan Documents
and (B) each Co-Administrative Agent and the Lenders have received a written
opinion of outside legal counsel to the Company stating that, pursuant to such
merger and instrument of assumption, such wholly-owned Subsidiary has assumed
all the Obligations of the Company or such other Loan Party under each of the
Loan Documents, (iii) in the case of a merger or consolidation between a
Subsidiary and an unaffiliated Person, the Subsidiary is the surviving entity,
(iv) in the case of a merger of a Domestic Subsidiary Guarantor and a Foreign
Subsidiary, such Domestic Subsidiary Guarantor is the surviving entity, and
(v) in the case of a merger of a Subsidiary and another Subsidiary, if any
Subsidiary is a Domestic Subsidiary Guarantor, such Domestic Subsidiary
Guarantor shall be the surviving entity, (c) the Company’s management remains in
control of the merged entity, (d) no Default or Event of Default hereunder shall
exist or would be reasonably likely to occur as a result of such transaction and
(e) the requirements of Section 7.11 are satisfied. For the purposes of this
Section 7.04, the acquisition by the Company or any Subsidiary of the Company of
all or substantially all of the Equity Interests or all or substantially all of
the assets of any Person shall be deemed to be a consolidation of such Person
with the Company or such Subsidiary, as the case may be.
     7.05. Limitation on Certain Other Fundamental Changes; Amendment to
Organization Documents.
     (a) In the case of the Company, liquidate, wind-up or dissolve itself (or
suffer any liquidation, winding up or dissolution to occur), or make any
liquidating distribution.
     (b) Amend its Organization Documents in a manner adverse to the Lenders and
in a manner inconsistent with the obligations of the Loan Parties under the Loan
Documents.
     7.06. Sale of Assets. Sell, license, lease, transfer or otherwise dispose
of any assets, except for:
     (a) sales of inventory in the ordinary course of business;
     (b) licenses or leases in the ordinary course of business;
     (c) dispositions permitted pursuant to Section 7.04;
     (d) conversions of intercompany Indebtedness held by the Company or any of
its Subsidiaries into equity Investments in any Subsidiary permitted pursuant to
Section 7.17; and
     (e) other sales of assets in an aggregate amount for any Annual Period not
to exceed the Annual Basket Amount; provided that (i) in connection with a sale
in any Annual Period, if the Company or such Subsidiary re-invests such proceeds
in other useful assets of the Company or such Subsidiary within nine months of
the date of such sale and during such Annual Period, the aggregate amount of
such proceeds reinvested shall increase the Annual Basket Amount by an amount
equal to such proceeds reinvested, (ii) such increase to any Annual Basket
Amount shall not exceed $15,000,000 for any Annual Period, (iii) no increase in
any Annual Basket Amount for any Annual Period may be “carried over” to the next
Annual Period, and (iv) in no

-60-



--------------------------------------------------------------------------------



 



event shall any such single sale or series of related sales permitted under this
clause (e) exceed $25,000,000 in the aggregate.
For purposes of this Section 7.06(e), “Annual Basket Amount” shall mean
$25,000,000 plus any increases to such amount provided for in clause (e)(i)
above, and “Annual Period” shall mean each successive period of twelve
consecutive months commencing on the first date of any such sale of assets after
the Closing Date.
     7.07. Affiliate Transactions. Enter into any transaction with an Affiliate,
except (a) upon fair, reasonable and arm’s-length terms, or (b) transactions
between (i) the Company and a Domestic Subsidiary Guarantor, (ii) a Domestic
Subsidiary Guarantor and another Domestic Subsidiary Guarantor, (iii) a Foreign
Subsidiary and another Foreign Subsidiary, or (iv) subject to Section 7.13,
intercompany Investments permitted pursuant to Section 7.10; provided, however,
that notwithstanding any other provision of this Section 7.07, the Brookhouse
Investments shall be permitted.
     7.08. Certain Restrictive Agreements. Enter into or permit to exist any
indenture, agreement, instrument or other arrangement (other than any Loan
Document or any Revolving Loan Document), in connection with the incurrence of
Indebtedness which, directly or indirectly, prohibits or limits, or has the
effect of prohibiting or limiting, (a) the incurrence of Indebtedness to the
Lenders pursuant to any Loan Document, or the payment of such Indebtedness or
other Obligations to the Secured Parties, (b) the payment of dividends by any
Subsidiary or the making by any Subsidiary of any advances or other payments or
distributions to the parent of such Subsidiary, (c) any Domestic Subsidiary
Guarantee contemplated hereunder, or (d) the ability of any Loan Party or any
Domestic Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person.
     7.09. Compliance With Environmental Laws. Except in compliance with all
applicable Environmental Laws (and except to the extent that noncompliance would
not have a Material Adverse Effect), (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Materials, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Materials, or (c) generate any Hazardous Materials on any of the Real Estate.
     7.10. Limitation on Investments. Make any Investments, except:
     (a) Investments held by the Company or such Subsidiary in the form of Cash
Equivalents;
     (b) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (c) Investments of the Company in any Domestic Subsidiary Guarantor and
Investments of any Subsidiary in the Company or in another Subsidiary; provided
that any Investment by a Subsidiary that is a Loan Party shall be either to the
Company or to another Loan Party;

-61-



--------------------------------------------------------------------------------



 



     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 7.02;
     (f) acquisitions permitted by Section 7.11;
     (g) the Brookhouse Investments; and
     (h) other Investments not to exceed $25,000,000 in the aggregate after the
date hereof.
     7.11. Limitations on Acquisitions. Enter into any stock or asset
acquisition other than for: (a) the acquisition of assets in the ordinary course
of such Person’s business; and (b) Acquisitions; provided that (i) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(ii) the assets or business subject to such Acquisition is in substantially the
same or similar type of business as the Company, (iii) the board of directors
(in the case of an asset acquisition) and the shareholders (in the case of a
stock acquisition) or both (if required by Law) of any Person to be acquired has
approved the terms of such Acquisition, (iv) the Company has delivered to the
Administrator a notice of its intention to consummate such Acquisition at least
five Business Days prior to the date on which such Acquisition is to be
consummated, (v) any newly created or acquired Subsidiary shall promptly comply
with the requirements of Section 6.13, and (vi) on a pro forma basis no Default
or Event of Default will occur over the twelve (12) month period following the
effective date of such Acquisition; provided, further, that to the extent the
Company or any of its Subsidiaries agrees to, or consummates, any Acquisition
having a purchase price in excess of $100,000,000, the Company shall deliver to
the Administrator on or before the date of such Acquisition, a Compliance
Certificate and pro forma financial statements evidencing such pro forma
compliance.
     7.12. Fiscal Year; Accounting Changes. Permit the fiscal year of the
Company to end on a day other than December 31 or make any change in accounting
policies or reporting practices, except as required by GAAP.
     7.13. Limitations on Transfers to Foreign Subsidiaries. Notwithstanding any
provision herein to the contrary, in no event shall the sum of (a) the principal
amount of all Revolving Loans, together with accrued and unpaid interest,
outstanding to the Loan Parties that are Foreign Subsidiaries, plus (b) the face
amount of all Letters of Credit (as defined in the Revolving Credit Agreement)
issued and outstanding for the account of Foreign Subsidiaries, plus
(c) Contingent Liabilities of Domestic Subsidiaries for the benefit of Foreign
Subsidiaries incurred after the Closing Date, plus (d) Investments of the
Company and Domestic Subsidiaries in Foreign Subsidiaries (including
intercompany loans but excluding the Brookhouse Investments) made after the
Closing Date, exceed $20,000,000 in the aggregate at any one time outstanding.
     7.14. Most Favored Lender. Agree to, with or for the benefit of the
holder(s) of any Indebtedness of, or commitments to provide loans to, the
Company or any of its Subsidiaries

-62-



--------------------------------------------------------------------------------



 



under the Revolving Credit Agreement (or any refinancing or replacement
thereof), any financial or restrictive covenants or events of default which are
more restrictive than, or in addition to, the financial or negative covenants or
Events of Default contained in this Agreement, or the granting of security,
unless the Loan Parties have entered into an agreement with the Lenders, in form
and substance reasonably satisfactory to the Lenders, whereby such financial or
negative covenants or events of default or provisions regarding security are
added to this Agreement. In addition, if any provisions of the Revolving Credit
Agreement are updated (including to be consistent with current practices), the
Company will allow this Agreement to be modified or supplemented on similar
terms.
     7.15. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     7.16. Use of Proceeds. Use the proceeds of any Borrowing in any manner
which would result in a violation of the representation contained in
Section 5.14.
     7.17. Prepayments, Etc. of Unsecured Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any unsecured Indebtedness, except (a) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.17 and
refinancings and refundings of such Indebtedness in compliance with
Section 7.02, (b) subject to Section 7.13, conversions of intercompany
Indebtedness held by the Company or any of its Subsidiaries into equity
Investments in any Subsidiary, and (c) repayments or redemptions of unsecured
Indebtedness in an aggregate amount not to exceed $5,000,000 in any calendar
year; provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom after giving pro forma effect to such
repayments or redemptions.
     7.18. Financial Covenants.
     (a) Consolidated Senior Secured Leverage Ratio. The Company will not permit
the Consolidated Senior Secured Leverage Ratio as of the end of any Measurement
Period to be greater than 3.00 to 1.00.
     (b) Consolidated Total Leverage Ratio. The Company will not permit the
Consolidated Total Leverage Ratio as of the end of any Measurement Period to be
greater than 3.50 to 1.00.
     (c) Consolidated Adjusted Fixed Charge Coverage Ratio. The Company will not
permit the Consolidated Adjusted Fixed Charge Coverage Ratio as of the end of
any Measurement Period to be less than the ratio set forth below opposite such
Measurement Period:

          Measurement Period   Ratio
Closing Date – March 31, 2011
    1.05 to 1.00  
April 1, 2011 – September 30, 2011
    1.25 to 1.00  
October 1, 2011 and thereafter
    1.35 to 1.00  

-63-



--------------------------------------------------------------------------------



 



     7.19. Limitations on Swap Contracts. Create any obligations (contingent or
otherwise) of the Company or any Subsidiary existing or arising under any Swap
Contract, provided, that the Company or any Subsidiary may enter into Swap
Contracts if (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.
     7.20. Limitation on Obligations under Secured Hedge Agreements, Secured
Cash Management Agreements and Secured Lines. Allow for Obligations under
Secured Hedge Agreements, Secured Cash Management Agreements and Secured Lines
to exceed $35,000,000 in the aggregate at any time; provided, that this
limitation shall not limit the Company or any Subsidiary from incurring
Indebtedness permitted under Section 7.02 to the extent such Indebtedness does
not constitute an “Obligation” as defined hereunder.
ARTICLE VIII.
EVENTS OF DEFAULT; CERTAIN REMEDIES
     8.01. Events of Default. The occurrence of any one or more of the following
events or conditions shall constitute an “Event of Default”:
     (a) Non-Payment of Principal. The principal amount due upon any Loan is not
paid when due, whether at maturity, by acceleration or otherwise; or
     (b) Non-Payment of Interest, Fees, Etc. Any interest on any Loan, or any
fee, or other amount payable or due hereunder or under any other Loan Document,
is not paid within five (5) Business Days of the due date thereof; or
     (c) Specific Covenants. Any Loan Party fails to perform or observe any
covenant, term or agreement contained in clause (a) of Section 6.04,
Sections 6.07 and 6.13 and Article VII of this Agreement; or
     (d) Other Defaults. Any Loan Party fails to perform or observe any
covenant, term or agreement contained in this Agreement (other than those
referred to in clauses (a) — (c) above) or in any Loan Document on its part to
be performed or observed and such failure continues unremedied for a period of
thirty (30) days after any executive, legal or financial officer of the Company
becomes aware or is notified by either Co-Administrative Agent of such default,
whichever first occurs; or
     (e) Representations and Warranties. Any representation made by the Company
or any other Loan Party in this Agreement or in any other Loan Document shall be
false or incorrect in any material respect on the date as of which made or
deemed to have been made or repeated; or

-64-



--------------------------------------------------------------------------------



 



     (f) Cross-Default. (i) Any “Event of Default” shall occur under the
Revolving Credit Agreement, as the same is in effect from time to time or
(ii) any obligation of the Company or any Subsidiary for the payment of
Indebtedness in excess of the Threshold Amount, individually or in the
aggregate, (A) becomes or is declared to be due and payable prior to the stated
maturity thereof as a result of a default by the Company or any Subsidiary,
(B) is not paid when due or within any grace period for the payment thereof, or
(C) is evidenced or secured by an agreement pursuant to which there shall occur
any default in the performance or observance of any other term, condition or
agreement if the effect of such default is to cause or permit the holder or
holders of such obligation to cause such obligation to become due prior to its
stated maturity; or
     (g) Insolvency Proceedings, Etc. The Company or any Material Subsidiary
makes an assignment for the benefit of creditors; admits in writing its
inability to pay its debts as they become due; files a voluntary petition in
bankruptcy; is adjudicated bankrupt or insolvent; files or consents to the
filing of any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, dissolution, liquidation or similar
relief under any Debtor Relief Law; petitions or applies to any tribunal for any
receiver, liquidator, fiscal agent or any other similar agent or any trustee; or
there is commenced against the Company or any such Subsidiary any such
proceeding without the consent of the Company or such Subsidiary which is not
dismissed within sixty (60) days after the commencement thereof; or
     (h) Change of Control. Any Change of Control occurs; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
could reasonably be expected to have a Material Adverse Effect; or
     (j) Invalidity of Loan Documents. This Agreement or any other Loan Document
shall (except in accordance with its terms or except as expressly permitted
herein or therein), in whole or in part, terminate, cease to be effective or
cease to be the legally valid, binding and enforceable obligation of any Loan
Party party thereto; or the Company or any other Loan Party shall, directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability; or
     (k) Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of fifteen
(15) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

-65-



--------------------------------------------------------------------------------



 



     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.13(b) shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby.
     8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Co-Administrative Agents shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Material Subsidiary under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the
Co-Administrative Agents or any Lender.
     8.03. Application of Funds. Subject to the terms of the Intercreditor
Agreement, after the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable as set forth in
the proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrator in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Co-Administrative Agents, Collateral Agent and
Administrator and amounts payable under Article III) payable to the
Administrator in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations arising under the Loan
Documents, the Secured Hedge Agreements, Secured Cash Management Agreements and
Secured Lines, ratably among

-66-



--------------------------------------------------------------------------------



 



the Lenders in proportion to the respective amounts described in this clause
Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge
Agreements, Secured Cash Management Agreements and Secured Lines, ratably among
the Lenders, the Hedge Banks, the Cash Management Banks and the Line Banks in
proportion to the respective amounts described in this clause Fourth held by
them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or other Loan Parties, as applicable,
or as otherwise required by Law.
     Notwithstanding the foregoing, Obligations arising under Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Lines shall be
excluded from the application described above if the Administrator has not
received written notice thereof, together with such supporting documentation as
the Administrator may request, from the applicable Cash Management Bank, Hedge
Bank or Line Bank, as the case may be. Each Cash Management Bank, Hedge Bank or
Line Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Co-Administrative Agents, the Collateral
Agent and the Administrator pursuant to the terms of Article IX hereof for
itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX.
THE CO-ADMINISTRATIVE AGENTS, COLLATERAL AGENT AND THE
ADMINISTRATOR
     9.01. Appointment and Authority.
     (a) Each of the Lenders hereby irrevocably appoints each of Bank of America
and Scotia Capital to act on its behalf as Co-Administrative Agents and Bank of
America to act on its behalf as the Administrator hereunder and under the other
Loan Documents and authorizes each of the Co-Administrative Agents and the
Administrator to take such actions on its behalf and to exercise such powers as
are delegated to each of the Co-Administrative Agents and the Administrator by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of each of the Co-Administrative Agent, the Administrator and the
Lenders, and no Borrower shall have rights as a third party beneficiary of any
of such provisions.
     (b) Bank of America shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank, a potential Cash Management Bank or a Line Bank, as applicable)
hereby irrevocably appoints and authorizes Bank of America to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, Bank of America, as Collateral Agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Collateral
Agent pursuant to Section 9.05 for purposes of

-67-



--------------------------------------------------------------------------------



 



holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the Collateral Agent under the Loan Documents) as if set forth in full
herein with respect thereto.
     (c) Each of the Lenders (including in its capacities as a potential Hedge
Bank, a potential Cash Management Bank or a Line Bank, as applicable) hereby
further authorizes the Administrator and the Collateral Agent to enter into the
Intercreditor Agreement and any amendments thereto on behalf of such Lender.
     9.02. Rights as a Lender. The Persons serving as the Co-Administrative
Agents, the Collateral Agent and the Administrator hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not a Co-Administrative Agent, the
Collateral Agent or the Administrator and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Persons serving as the Co-Administrative Agents, the Collateral
Agent and the Administrator hereunder in its individual capacity. Such Persons
and their Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Persons were not a Co-Administrative Agent, the Collateral
Agent or the Administrator hereunder and without any duty to account therefor to
the Lenders.
     9.03. Exculpatory Provisions. None of the Co-Administrative Agents, the
Collateral Agent nor the Administrator shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, none of the Co-Administrative Agents,
the Collateral Agent nor the Administrator:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that any Co-Administrative
Agent, the Collateral Agent or the Administrator is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that none of the Co-Administrative Agents, the Collateral
Agent nor the Administrator shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose any of the Co-Administrative
Agents, the Collateral Agent or the Administrator to liability or that is
contrary to any Loan Document or applicable law;
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to any of the Borrower or any of their
respective Affiliates that is communicated to, or obtained by, the Person
serving as a Co-Administrative Agent, the Collateral Agent or the Administrator
or any of their respective Affiliates in any capacity;

-68-



--------------------------------------------------------------------------------



 



     (d) shall be liable for any action taken or not taken by it (i) with the
consent, or at the request, of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as any Co-Administrative
Agent, the Collateral Agent or the Administrator shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct.
Each of the Co-Administrative Agents, the Collateral Agent and the Administrator
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to each of the Co-Administrative Agents, the
Collateral Agent and the Administrator by the Company or a Lender; and
     (e) shall be responsible for, or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in, or in connection with,
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Co-Administrative Agent, the
Collateral Agent or the Administrator, as the case may be.
     9.04. Reliance by each Co-Administrative Agent, the Collateral Agent and
the Administrator. Each of the Co-Administrative Agents, the Collateral Agent
and the Administrator shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each of the Co-Administrative Agents, the Collateral Agent and
the Administrator also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrator may presume that such
condition is satisfactory to such Lender unless the Administrator shall have
received notice to the contrary from such Lender prior to the making of such
Loan. Each of the Co-Administrative Agents, the Collateral Agent and the
Administrator may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     9.05. Delegation of Duties. Each of the Co-Administrative Agents, the
Collateral Agent and the Administrator may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by each of the Co-Administrative
Agents, the Collateral Agent or the Administrator, as the case may be. Each of
the Co-Administrative Agents, the Collateral Agent and the Administrator and any
such sub-agent may perform any and all of its duties and exercise its

-69-



--------------------------------------------------------------------------------



 



rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the applicable Co-Administrative Agent, the Collateral
Agent and the Administrator, as the case may be, and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Co-Administrative Agent, the Collateral Agent or Administrator.
     9.06. Resignation of Any Co-Administrative Agent, the Collateral Agent or
the Administrator. Any Co-Administrative Agent, the Collateral Agent or the
Administrator may at any time give notice of its resignation to the Lenders and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Co-Administrative
Agent, Collateral Agent or Administrator, as the case may be, gives notice of
its resignation, then the retiring Co-Administrative Agent, Collateral Agent or
Administrator, as the case may be, may on behalf of the Lenders, appoint a
successor Co-Administrative Agent, Collateral Agent or Administrator, as the
case may be, meeting the qualifications set forth above; provided that if the
Co-Administrative Agent or Administrator, as the case may be, shall notify the
Company and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Co-Administrative Agent or Administrator shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Co-Administrative Agents or the Administrator shall
instead be made by or to, in the case of a Co-Administrative Agent, the
remaining Co-Administrative Agent, or, in all other circumstances, each Lender
directly, until such time as the Required Lenders appoint a successor
Co-Administrative Agent or Administrator as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Co-Administrative Agent,
Collateral Agent or Administrator hereunder, such successor shall succeed to,
and become vested with, all of the rights, powers, privileges and duties of the
retiring (or retired) Co-Administrative Agent, Collateral Agent or
Administrator, as the case may be, and the retiring Co-Administrative Agent,
Collateral Agent or Administrator shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section); provided, that the
retiring (or retired) Collateral Agent shall not be released from all of its
duties and obligations hereunder or under the Loan Documents until such time as
it shall deliver to the successor Collateral Agent any documents in its
possession that it is holding in its capacity as Collateral Agent. The fees
payable by the Company to a successor Co-Administrative Agent, the Collateral
Agent or Administrator shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Co-Administrative Agent’s, Collateral Agent’s or Administrator’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Co-Administrative Agent, Collateral Agent or Administrator, its
sub-agents and their respective Related Parties in respect of any actions taken,
or omitted to be taken, by any of them while the retiring Co-Administrative
Agent, Collateral Agent or Administrator was acting as Co-Administrative Agent,
Collateral Agent or

-70-



--------------------------------------------------------------------------------



 



Administrator, as the case may be. The Collateral Agent may resign in accordance
with the terms of the Intercreditor Agreement.
     9.07. Non-Reliance on Any Co-Administrative Agent, the Collateral Agent the
Administrator and Other Lenders. Each Lender acknowledges that it has,
independently and without reliance upon any Co-Administrative Agent, the
Collateral Agent, the Administrator or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Co-Administrative Agent, the Collateral Agent, the
Administrator or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Managers or Co-Lead Arrangers, listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Co-Administrative Agent, the Collateral Agent, the
Administrator or a Lender hereunder.
     9.09. Co-Administrative Agents, Collateral Agent and Administrator May File
Proofs of Claim. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, any
Co-Administrative Agent, the Collateral Agent or the Administrator (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any
Co-Administrative Agent, the Collateral Agent or the Administrator shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Co-Administrative
Agents, the Collateral Agent and the Administrator (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Co-Administrative Agents, the Collateral Agent, the Administrator and their
respective agents and counsel and all other amounts due the Lenders, the
Co-Administrative Agents, the Collateral Agent and the Administrator under
Sections 2.09 and 10.04) allowed in such judicial proceeding; provided, that
none of the Co-Administrative Agents, the Collateral Agent or the Administrator
shall take any action under this Section 9.09(a) with respect to Obligations
arising under a Secured Cash Management Agreement, Secured Hedge Agreement or
Secured Line, without the consent of the applicable Cash Management Bank, Hedge
Bank or Line Bank party to such Secured Cash Management Agreement, Secured Hedge
Agreement or Secured Line; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

-71-



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Co-Administrative Agents, the
Collateral Agent or the Administrator and, in the event that any
Co-Administrative Agent, the Collateral Agent or the Administrator shall consent
to the making of such payments directly to the Lenders, to pay to any
Co-Administrative Agent, the Collateral Agent or the Administrator any amount
due for the reasonable compensation, expenses, disbursements and advances of
such Co-Administrative Agent, the Collateral Agent or the Administrator and its
respective agents and counsel, and any other amounts due the Co-Administrative
Agents, the Collateral Agent or the Administrator under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Co-Administrative
Agents, the Collateral Agent or the Administrator to authorize or consent to, or
accept, or adopt, on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Co-Administrative Agents, the Collateral Agent or
the Administrator to vote in respect of the claim of any Lender in any such
proceeding.
     9.10. Collateral Matters. Each of the Lenders (including in its capacities
as a potential Cash Management Bank, a potential Hedge Bank or a Line Bank, as
applicable) irrevocably authorize the Collateral Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to, or held by, the
Collateral Agent under any Loan Document (i) upon payment in full of all
Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements,
Secured Hedge Agreements and/or Secured Lines), (ii) that is sold or to be sold
as part of, or in connection with, any sale permitted hereunder or under any
other Loan Document, (iii) with respect to Pledged Debt that is converted to
equity in accordance with Section 7.17 or with respect to which the obligation
evidenced thereby has been repaid in full, or (iv) if approved, authorized or
ratified in writing in accordance with Section 10.01; and
     (b) to subordinate any Lien on any property granted to, or held by, the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(g).
     Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property. As specified in this
Section 9.10, the Collateral Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents.
     9.11. Guaranty Matters. Each of the Lenders (including in its capacities as
a potential Cash Management Bank, a potential Hedge Bank or a Line Bank, as
applicable) irrevocably authorize the Administrator, at its option and in its
discretion, to release any Domestic Subsidiary Guarantor from its obligations
under the Domestic Subsidiary Guarantee if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder.

-72-



--------------------------------------------------------------------------------



 



     Upon request by each Co-Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrator’s authority to release any
Domestic Subsidiary Guarantor from its obligations under the Domestic Subsidiary
Guarantee pursuant to this Section 9.11. As specified in this Section 9.11, the
Administrator will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such Domestic Subsidiary Guarantor from its
obligations under the Domestic Subsidiary Guarantee, in each case in accordance
with the terms of the Loan Documents and this Section 9.11.
     9.12. Secured Cash Management Agreements, Secured Hedge Agreements and
Secured Lines. No Cash Management Bank, Hedge Bank or Line Bank that obtains the
benefits of Section 8.03, any Domestic Subsidiary Guarantee or any Collateral by
virtue of the provisions hereof or of any Domestic Subsidiary Guarantee or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Collateral Agent shall
not be required to verify the payment of Obligations arising under Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Lines unless the
Collateral Agent has received written notice of such Obligations, together with
such supporting documentation as the Collateral Agent may request, from the
applicable Cash Management Bank, Hedge Bank or Line Bank, as the case may be.
ARTICLE X.
MISCELLANEOUS
     10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Co-Administrative Agents, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required

-73-



--------------------------------------------------------------------------------



 



Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;
     (d) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (e) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
     (g) release all, or substantially all, of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
     (h) release all, or substantially all, of the value of the Domestic
Subsidiary Guarantee without the written consent of each Lender, except to the
extent the release of any Domestic Subsidiary Guarantor is permitted pursuant to
Section 9.11 (in which case such release may be made by the Co-Administrative
Agents); or
     (i) amend, modify or waive the provisions of Section 5.04(b), Section 6.06
or Section 7.01 without the written consent of each Lender affected thereby;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Co-Administrative Agent in addition to the Lenders
required above, affect the rights or duties of each Co-Administrative Agent
under this Agreement or any other Loan Document; (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the applicable parties thereto; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Collateral Agent in addition to the Lenders
required above, affect the rights or duties of the Collateral Agent under this
Agreement; and (iv) no amendment, waiver or consent shall, unless in writing and
signed by the Administrator in addition to the Lenders required above, affect
the rights or duties of the Administrator under this Agreement. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder.
     If any Lender does not consent to a proposed amendment, waiver, consent to
release with respect to any Loan Document that requires consent of each Lender
and that had been approved by the Required Lenders, the Borrower may replace
such non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
     10.02. Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below),

-74-



--------------------------------------------------------------------------------



 



all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to the Borrower, any Co-Administrative Agent, the Collateral Agent
or the Administrator, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices and other communications delivered by telecopier or through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by each Co-Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified each Co-Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Each
Co-Administrative Agent, the Administrator, the Collateral Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by it, provided that approval
of such procedures may be limited to particular notices or communications.
Unless each Co-Administrative Agent, the Administrator or the Collateral Agent,
as applicable, otherwise prescribes, and, with respect to notices and other
communications to the Company, unless the Company otherwise agrees, (i) notices
and other communications sent to an e-mail address or by telecopier shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY

-75-



--------------------------------------------------------------------------------



 



OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Co-Administrative Agent, the Collateral Agent, the Administrator or
any of their respective Related Parties (collectively, the “Agent Parties”) have
any liability to the Borrower, any Lender, or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or any Co-Administrative Agent’s,
the Collateral Agent’s or the Administrator’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. The Borrower, each Co-Administrative Agent, the
Collateral Agent and the Administrator may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address, telecopier or telephone number for notices
and other communications hereunder by notice to the Company, each
Co-Administrative Agent, the Collateral Agent and the Administrator. In
addition, each Lender agrees to notify each Co-Administrative Agent and the
Administrator from time to time to ensure that each Co-Administrative Agent and
the Administrator has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
     (e) Reliance by Each Co-Administrative Agent, Collateral Agent,
Administrator and Lenders. Each Co-Administrative Agent, the Collateral Agent,
the Administrator and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify
each Co-Administrative Agent, the Collateral Agent, the Administrator, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with any Co-Administrative Agent, the Collateral
Agent and the

-76-



--------------------------------------------------------------------------------



 



Administrator may be recorded by such Co-Administrative Agent, the Collateral
Agent and the Administrator, and each of the parties hereto hereby consents to
such recording.
     10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Co-Administrative Agent, the Collateral Agent or the Administrator
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, each
Co-Administrative Agent, the Collateral Agent or the Administrator, as the case
may be, in accordance with Section 8.02 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) each
Co-Administrative Agent, the Collateral Agent or the Administrator from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Co-Administrative Agent, Collateral Agent or
Administrator) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as a Co-Administrative Agent, the Collateral
Agent or the Administrator hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to each
Co-Administrative Agent, the Collateral Agent or the Administrator, as the case
may be, pursuant to Section 8.02 and (ii) in addition to the matters set forth
in clauses (b) and (c) of the preceding proviso and subject to Section 2.13, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
     10.04. Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower agrees to pay all out-of-pocket
expenses of each of the Co-Administrative Agents (including due diligence costs
and expenses and reasonable fees and expenses of counsel to the
Co-Administrative Agents), the Administrator (including reasonable fees and
expenses of counsel to the Administrator), the Collateral Agent (including
reasonable fees and expenses of counsel to the Collateral Agent) and the Lenders
(including reasonable fees and expenses of counsel to the Lenders) incurred in
connection with: (i) the negotiation, preparation, execution and delivery of
this Agreement and each of the other Loan Documents (including schedules and
exhibits thereto), and any amendments, waivers, consents, supplements or other
modifications to this Agreement or any of the other Loan Documents as may from
time to time be hereafter required, whether or not the transactions contemplated
hereby and thereby are consummated; provided, that the Borrower shall not be
responsible for the out-of-pocket expenses of the Lenders in the case of this
clause (i); (ii) the collection of Obligations due hereunder or under any of the
other Loan Documents; (iii) the

-77-



--------------------------------------------------------------------------------



 



defense, protection, preservation, realization or enforcement of any of the
rights or remedies of any of the Co-Administrative Agents, the Administrator,
the Collateral Agent or any of the Lenders under any provisions of this
Agreement or under any of the other Loan Documents; (iv) the syndication of the
Loans; and/or (v) except to the extent such action, suit or proceeding arose as
a result of the gross negligence, bad faith or willful misconduct of such
Co-Administrative Agent, the Administrator, the Collateral Agent or such Lender,
any action, suit or proceeding in accordance with this Section 10.04 (whether or
not an Indemnitee is a party or is subject thereto); provided, that no fees and
expenses of counsel for the Lenders (other than the Co-Administrative Agents,
the Administrator and the Collateral Agent) shall be payable by the Company
unless incurred after an Event of Default has occurred.
     (b) Indemnification by the Company. The Company shall indemnify each
Co-Administrative Agent (and any sub-agent thereof), the Collateral Agent, the
Administrator, the Syndication Agent, the Co-Lead Arrangers and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of any Co-Administrative Agent (and any sub-agent thereof), the
Collateral Agent and the Administrator and their Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for breach in bad faith of such indemnitee’s obligations hereunder
or under any other Loan Document, if the Company or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Co-Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the Administrator or any Related Party of any of
the foregoing, each Lender severally agrees to pay to such Co-Administrative
Agent (or any such sub-agent), the Collateral Agent, the

-78-



--------------------------------------------------------------------------------



 



Administrator or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by, or asserted
against, such Co-Administrative Agent (or any such sub-agent), the Collateral
Agent or the Administrator in its capacity as such, or against any Related Party
of any of the foregoing acting for such Co-Administrative Agent (or any such
sub-agent), the Collateral Agent or the Administrator in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Borrower shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Co-Administrative Agents, the Collateral Agent, the Administrator and the
replacement of any Lender, the repayment, satisfaction or discharge of all the
other Obligations.
     10.05. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Co-Administrative Agent, the Collateral Agent,
the Administrator, or any Lender, or any Co-Administrative Agent, the Collateral
Agent, the Administrator or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Co-Administrative
Agent, the Collateral Agent, the Administrator or such Lender in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrator upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrator, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment. The

-79-



--------------------------------------------------------------------------------



 



obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     10.06. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each of the Co-Administrative Agents and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Co-Administrative Agents, the Collateral Agent, the Administrator and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
     (i) Minimum Amounts. Except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the principal outstanding balance of the Loans of
the assigning Lender subject to each such assignment, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrator or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrator and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i) of this Section.

-80-



--------------------------------------------------------------------------------



 



     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrator an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrator may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrator an Administrative
Questionnaire.
     (v) No Assignment to Borrower’s Affiliates or Subsidiaries. No such
assignment shall be made to any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrator pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender; provided, however, that to the extent any
such Note replaces an existing Note, such assigning Lender shall use
commercially reasonable efforts to return such existing Note to the Borrower for
cancellation. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
     (c) Register. The Administrator, acting solely for this purpose as an agent
of the Borrower, shall maintain at the Administrator’s Funding Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amounts of
the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, each of the Co-Administrative Agents, the Collateral Agent, the
Administrator and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, each of the Co-Administrative Agents,
the Collateral Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any Co-Administrative Agent, the Collateral Agent or
the Administrator, sell participations to any Person (other than a natural
person or the Company or any of the Company’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s

-81-



--------------------------------------------------------------------------------



 



rights and/or obligations under this Agreement (including all or a portion of
its Loans); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, each Co-Administrative Agent, the Collateral Agent the Administrator,
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     10.07. Treatment of Certain Information; Confidentiality. Each
Co-Administrative Agent, the Collateral Agent, the Administrator and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the

-82-



--------------------------------------------------------------------------------



 



enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Company or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to any Co-Administrative Agent, the Collateral Agent, the
Administrator, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.
     For purposes of this Section, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Co-Administrative Agent, the Collateral Agent, the
Administrator or any Lender on a nonconfidential basis prior to disclosure by
the Company or any Subsidiary, provided that, in the case of information
received from the Company or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Co-Administrative Agents, the Collateral Agent, the
Administrator and the Lenders acknowledges that (a) the Information may include
material non-public information concerning the Company or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
     10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Company and each Co-Administrative Agent and the Administrator
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

-83-



--------------------------------------------------------------------------------



 



     10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Co-Administrative
Agent, the Administrator or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company.
In determining whether the interest contracted for, charged, or received by any
Co-Administrative Agent, the Administrator or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     10.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by each Co-Administrative Agent and when each
Co-Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.
     10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been, or will be, relied upon by each
Co-Administrative Agent, the Collateral Agent, the Administrator and each
Lender, regardless of any investigation made by any Co-Administrative Agent, the
Collateral Agent, the Administrator or any Lender or on their behalf and
notwithstanding that any Co-Administrative Agent, the Collateral Agent, the
Administrator or any Lender may have had notice or knowledge of any Default at
the time of any Borrowing, and shall continue in full force and effect as long
as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
     10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

-84-



--------------------------------------------------------------------------------



 



     10.13. Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.04, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (c) any Lender determines that it is unlawful for such Lender
(but no other Lender) to make, maintain or fund Eurocurrency Rate Loans, or to
determine or charge interest rates based upon the Eurocurrency Rate, in each
case as set forth in Section 3.02, (d) any Lender is a Defaulting Lender or
(e) if any other circumstance exists hereunder that gives the Company the right
to replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender, the Administrator and each
Co-Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with, and subject to, the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Company shall have paid to the Administrator the assignment fee
specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
     10.14. Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION

-85-



--------------------------------------------------------------------------------



 



OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CO-ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, THE ADMINISTRATOR, ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY NEW YORK
STATE COURT OR FEDERAL COURT SITTING IN NEW YORK. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING IN NEW YORK.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS AT THE PROPERTY ADDRESS PROVIDED FOR NOTICES IN SECTION 10.02 OR AT
SUCH OTHER ADDRESS AS SUCH PARTY SHALL DIRECT FOR SERVICE OF PROCESS BY WRITTEN
NOTIFICATION TO THE OTHER PARTIES. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
     10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS

-86-



--------------------------------------------------------------------------------



 



BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by each Co-Administrative Agent, the
Collateral Agent, the Administrator and each Co-Lead Arranger, are arm’s-length
commercial transactions between the Borrower and its respective Affiliates, on
the one hand, and each Co-Administrative Agent, the Collateral Agent, the
Administrator and each Co-Lead Arranger, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each
Co-Administrative Agent, the Collateral Agent, the Administrator and each
Co-Lead Arranger each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its respective Affiliates, or any other Person and (B) no Co-Administrative
Agent, the Collateral Agent, the Administrator nor any Co-Lead Arranger has any
obligation to the Borrower or any of its respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) each Co-Administrative
Agent, the Collateral Agent, the Administrator and each Co-Lead Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its respective
Affiliates, and no Co-Administrative Agent, the Collateral Agent, the
Administrator nor any Co-Lead Arranger has any obligation to disclose any of
such interests to the Borrower or any of its respective Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against each Co-Administrative Agent, the Collateral
Agent, the Administrator and each Co-Lead Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.18. USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and each Co-Administrative Agent, the Collateral Agent and
the Administrator (for itself and not on behalf of any Lender) hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which

-87-



--------------------------------------------------------------------------------



 



information includes the name and address of the Borrower and other information
that will allow such Lender, such Co-Administrative Agent, the Collateral Agent
or the Administrator, as applicable, to identify the Borrower in accordance with
the Act. The Borrower shall, promptly following a request by such
Co-Administrative Agent, the Collateral Agent, the Administrator or any Lender,
provide all documentation and other information that such Co-Administrative
Agent, the Collateral Agent, the Administrator or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
     10.19. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrator could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrator or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrator or such Lender, as the case may be, of
any sum adjudged to be so due in the Judgment Currency, the Administrator or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrator or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrator or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrator or any Lender in such
currency, the Administrator or such Lender, as the case may be, agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).
     10.20. No Novation. This Agreement does not extinguish the obligations for
the payment of money outstanding under the Original Credit Agreement or
discharge or release the obligations under the Original Credit Agreement.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Original Credit Agreement or instruments
securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith. Nothing
expressed or implied in this Agreement shall be construed as a release or other
discharge of the Borrower under the Original Credit Agreement from any of its
obligations and liabilities as a “Borrower” thereunder, as modified hereby;
provided, however, that any Default or Event of Default existing under the
Original Credit Agreement is hereby waived as of the Closing Date, except to the
extent such Default or Event of Default constitutes a Default or Event of
Default as of the Closing Date under this Agreement, as amended and restated on
the Closing Date. The Borrower hereby confirms and agrees that, except as
modified hereby or by instruments executed concurrently herewith, each Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Closing Date all references in any such Loan Document to “the Credit
Agreement,” “thereto,” “thereof,”

-88-



--------------------------------------------------------------------------------



 



“thereunder” or words of like import referring to the Original Credit Agreement
shall mean this Agreement.
     10.21. Acknowledgment of Prior Obligations and Continuation Thereof. Each
Loan Party (a) consents to the amendment and restatement of the Original Credit
Agreement by this Agreement; (b) acknowledges and agrees that its obligations
owing to the Lenders under each of the Original Loan Documents shall be in
respect of the obligations of such Loan Party under this Agreement and the other
Loan Documents; (c) reaffirms all of its obligations owing to the Lenders under
each Original Loan Document and each other Loan Document; and (d) agrees that,
except as expressly amended, restated or modified hereby, each of the Original
Loan Documents to which it is a party is and shall remain in full force and
effect; provided, that the parties hereto agree that the “Foreign Subsidiary
Guarantee” (as defined in the Original Credit Agreement) shall be terminated.
The Borrower hereby confirms and agrees that all outstanding principal, interest
and fees (including such accrued and unpaid principal, interest, and fees set
forth in the immediately preceding sentence) and other obligations under the
Original Credit Agreement immediately prior to the date hereof shall, to the
extent not paid on the date hereof, from and after the date hereof, be, without
duplication, Obligations owing and payable pursuant to this Agreement and the
other Loan Documents as in effect from time to time, shall accrue interest
thereon as specified in this Agreement, and shall be secured by this Agreement
and the other Loan Documents.
[Remainder of page intentionally left blank.]

-89-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            KAMAN CORPORATION, as a Borrower
      By:   /s/ Robert D. Starr         Name:   Robert D. Starr        Title:  
Vice President & Treasurer   

Signature Page to Amended and Restated Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as
Co-Administrative Agent, Administrator,
Collateral Agent and a Lender
      By:   /s/ Jeffrey J. McLaughlin       Name:   Jeffrey J. McLaughlin      
Title:   SVP  

Signature Page to Amended and Restated Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as
Co-Administrative Agent and as a Lender
      By:   /s/ Todd S. Meller       Name:   Todd S. Meller       Title:  
Managing Director  

Signature Page to Amended and Restated Term Loan Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK, as a Lender
      By:   /s/ Valerie Schanzer       Name:   Valerie Schanzer       Title:  
Vice President  

Signature Page to Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------



 



            RBS CITIZENS, N.A.
as a Lender
      By:   /s/ Jeffrey C. Lynch       Name:   Jeffrey C. Lynch       Title:  
SVP  

Signature Page to Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
MANDATORY COST FORMULAE
     1. The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:
     (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or
     (b) the requirements of the European Central Bank.
     2. On the first day of each Interest Period (or as soon as possible
thereafter) the Administrator shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrator as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrator will, at the request
of the Company or any Lender, deliver to the Company or such Lender as the case
may be, a statement setting forth the calculation of any Mandatory Cost.
     3. The Additional Cost Rate for any Lender lending from a Lending Office in
a Participating Member State will be the percentage notified by that Lender to
the Administrator. This percentage will be certified by such Lender in its
notice to the Administrator to be its reasonable determination of the cost
(expressed as a percentage of such Lender’s participation in all Loans made from
such Lending Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from that Lending Office.
     4. The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by the Administrator as follows:
     (a) in relation to any Loan in Sterling:

     
AB+C(B-D)+E x 0.01
  per cent per annum
100 - (A+C)
   

     (b) in relation to any Loan in any currency other than Sterling:

     
E x 0.01
  per cent per annum
300
   

Where:

  “A”    is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 



--------------------------------------------------------------------------------



 



  “B”    is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.     “C”    is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.     “D”    is the
percentage rate per annum payable by the Bank of England to the Administrator on
interest bearing Special Deposits.     “E”    is designed to compensate Lenders
for amounts payable under the Fees Rules and is calculated by the Administrator
as being the average of the most recent rates of charge supplied by the Lenders
to the Administrator pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

     5. For the purposes of this Schedule:
     (a) “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;
     (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
     (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate); and
     (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
     6. In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e. 5% will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.
     7. If requested by the Administrator or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrator and the Company, the rate of charge payable by such
Lender to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by such Lender as being the average of the Fee Tariffs
applicable to

 



--------------------------------------------------------------------------------



 



such Lender for that financial year) and expressed in pounds per £1,000,000 of
the Tariff Base of such Lender.
     8. Each Lender shall supply any information required by the Administrator
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:
     (a) the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Loan; and
     (b) any other information that the Administrator may reasonably require for
such purpose.
     Each Lender shall promptly notify the Administrator in writing of any
change to the information provided by it pursuant to this paragraph.
     9. The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the Administrator based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrator to the contrary, each Lender’s obligations in relation to cash
ratio deposits and Special Deposits are the same as those of a typical bank from
its jurisdiction of incorporation with a lending office in the same jurisdiction
as its Lending Office.
     10. The Administrator shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.
     11. The Administrator shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.
     12. Any determination by the Administrator pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.
     13. The Administrator may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 